Exhibit 10.3

$1,000,000,000


CREDIT AGREEMENT


Among


PACIFIC GAS AND ELECTRIC COMPANY,


as Borrower,


The Several Lenders from Time to Time Parties Hereto,


CITICORP NORTH AMERICA, INC.,

as Administrative Agent,


JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,


And


BARCLAYS BANK PLC, BNP PARIBAS


And


DEUTSCHE BANK SECURITIES INC.,

as Documentation Agents

Dated as of April 8, 2005

--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS, INC.

and J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers and
Joint Bookrunners


TABLE OF CONTENTS

Page

Section 1.     

DEFINITIONS..............................................................................................

1

1.1

Defined
Terms.................................................................................................

1

1.2

Other Definitional
Provisions............................................................................

17

          

Section 2.

AMOUNT AND TERMS OF COMMITMENTS..........................................

18

2.1

Commitments..................................................................................................

18

2.2

Proceudre for Revolving Loan
Borrowing........................................................

19

2.3

Commitment
Increases....................................................................................

19

2.4

Swingline
Commitment....................................................................................

21

2.5

Procedure for Swingline Borrowing; Refunding of Swingline
Loans...................

21

2.6

Facility Fees, Utilization Fees,
etc....................................................................

23

2.7

Termination or Reduction of commitments; Extension of Termination Date........

23

2.8

Optional
Prepayments.....................................................................................

25

2.9

Conversion and Continuation
Options..............................................................

26

2.10

Limitations on Eurodollar
Tranches..................................................................

26

2.11

Interest Rates and Payment
Dates....................................................................

26

2.12

Computation of Interest and
Fees....................................................................

27

2.13

Inability to Determine Interest
Rate..................................................................

27

2.14

Pro Rata Treatment and Payments;
Notes........................................................

28

2.15

Requirements of
Law.......................................................................................

29

2.16

Taxes..............................................................................................................

31

2.17

Indemnity........................................................................................................

33

2,18

Change of Lending
Office................................................................................

33

2.19

Replacement of
Lenders..................................................................................

33

     

Section 3.

LETTERS OF
CREDIT..................................................................................
.......................................................................................................................

34

3.1

L/C
Commitment.............................................................................................

34

3.2

Procedure for Issuance of Letters of
Credit......................................................

35

3.3

Fees and Other
Charges..................................................................................

35

3.4

L/C
Participations............................................................................................

35

3.5

Reimbursement Obligation of the
Borrower......................................................

37

3.6

Obligations
Absolute.......................................................................................

37

3.7

Letter of Credit
Payments................................................................................

38

3.8

Applications....................................................................................................

38

3.9

Actions of Issuing
Lenders...............................................................................

38

3.10

Borrower’s
Indemnification..............................................................................

38

3.11

Lenders’
Indemnification..................................................................................

39

     

Section 4.

REPRESENTATION AND WARRANTIES.................................................

39

 

4.1

Financial
Condition..........................................................................................

39

4.2

No
Change.....................................................................................................

40

4.3

Existence; Compliance with
Law......................................................................

40

4.4

Power; Authorization; Enforceable
Obligations.................................................

40

4.5

No Legal
Bar..................................................................................................

40

4.6

Litigation.........................................................................................................

41

4.7

No
Default......................................................................................................

41

4.8

Taxes..............................................................................................................

41

4.9

Federal
Regulations.........................................................................................

41

4.10

ERISA............................................................................................................

41

4.11

Investment Company Act; Other
Regulations...................................................

42

4.12

Use of
Proceeds..............................................................................................

42

4.13

Environmental
Matters.....................................................................................

42

4.14

Accuracy of Information,
etc............................................................................

43

4.15

Regulatory
Matters..........................................................................................

44

     

Section 5.

CONDITIONS
PRECEDENT.......................................................................

44

5.1

Conditions to the Effective
Date.......................................................................

44

5.2

Conditions to Each Credit
Event......................................................................

46

     

Section 6.

AFFIRMATIVE
COVENANTS....................................................................

47

6.1

Financial
Statements........................................................................................

47

6.2

Certificates; Other
Information.........................................................................

47

6.3

Payment of
Taxes............................................................................................

48

6.4

Maintenance of Existence;
Compliance............................................................

48

6.5

Maintenance of Property;
Insurance.................................................................

48

6.6

Inspection of Property; Books and Records;
Discussions.................................

48

6.7

Notices...........................................................................................................

49

6.8

Maintenance of Licenses,
etc...........................................................................

50

     

Section 7.

NEGATIVE
COVENANTS...........................................................................

50

7.1

Consolidated Capitalization
Ratio.....................................................................

50

7.2

Liens...............................................................................................................

50

7.3

Fundamental
Changes......................................................................................

50

7.4

Release
Date...................................................................................................

50

Section 8.

EVENTS OF
DEFAULT................................................................................

51

     

Section 9.

THE
AGENTS...............................................................................................

54

9.1

Appointment...................................................................................................

54

9.2

Delegation of
Duties........................................................................................

54

9.3

Exculpatory
Provisions....................................................................................

54

9.4

Reliance by Administrative
Agent.....................................................................

54

9.5

Notice of
Default.............................................................................................

55

9.6

Non-Reliance on Agents and Other
Lenders....................................................

55

9.7

Indemnification................................................................................................

56

9.8

Agent in Its Individual
Capacity........................................................................

56

9.9

Successor Administrative
Agent.......................................................................

56

9.10

Documentation Agents and Syndication
Agent..................................................

57

     

Section 10.

MISCELLANEOUS......................................................................................

57

10.1

Amendments and
Waivers...............................................................................

57

10.2

Notices...........................................................................................................

59

10.3

No Waiver; Cumulative
Remedies...................................................................

60

10.4

Survival of Representations and
Warranties......................................................

60

10.5

Payment of Expenses and
Taxes......................................................................

60

10.6

Successors and Assigns; Participations and
Assignments..................................

61

10.7

Adjustments;
Set‑off........................................................................................

64

10.8

Counterparts...................................................................................................

65

10.9

Severability.....................................................................................................

65

10.10

Integration.......................................................................................................

65

10.11

Governing
Law....................................................................................

65

10.12

Submission To Jurisdiction;
Waivers................................................................

65

10.13

Acknowledgments...........................................................................................

66

10.14

Confidentiality.................................................................................................

66

10.15

WAIVERS OF JURY
TRIAL......................................................................

67

10.16

Releases of Senior
Bond..................................................................................

67

10.17

USA Patriot
Act..............................................................................................

67


SCHEDULES:

     

1.1A

Commitments

     

EXHIBITS:

    

A

Form of Bond Delivery Agreement

B

Form of New Lender Supplement

C

Form of Commitment Increase Supplement

D

Form of Compliance Certificate

E

Form of Closing Certificate

F

Form of Assignment and Assumption

G-1

Form of Legal Opinion of Orrick, Herrington & Sutcliffe LLP, as to corporate
matters

G-2

Form of Legal Opinion of Orrick, Herrington & Sutcliffe LLP, as to regulatory
matters

G-3

Form of Legal Opinion of Bruce R. Worthington, Esq.

H

Form of Exemption Certificate

I

Form of Senior Bond

J

Form of Note

K

Form of Escrow Deposit and Disbursement Agreement

--------------------------------------------------------------------------------


                      CREDIT AGREEMENT (this “Agreement”), dated as of April 8,
2005, among PACIFIC GAS AND ELECTRIC COMPANY, a California corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), CITIGROUP GLOBAL
MARKETS, INC. and J.P. MORGAN SECURITIES INC., as joint lead arrangers and joint
bookrunners (together and in such capacities, the “Arrangers”), JPMORGAN CHASE
BANK, N.A. (“JPMorgan Chase Bank”), as syndication agent (in such capacity, the
“Syndication Agent”), BARCLAYS BANK PLC, BNP PARIBAS and DEUTSCHE BANK
SECURITIES INC., as documentation agents (together and in such capacities, the
“Documentation Agents”), and CITICORP NORTH AMERICA, INC. (“Citicorp”), as
administrative agent (in such capacity, together with any successor thereto, the
“Administrative Agent”).

W I T N E  S S E T H:


                      WHEREAS, the Borrower has requested the Lenders to make
available to it the credit facilities described herein;

                      WHEREAS, the credit facilities made available hereunder
consist of (i) a facility permitting the issuance, for the Borrower’s account,
of letters of credit, in an aggregate face amount at any time outstanding not
exceeding $546,000,000, to provide for payment under energy procurement
contracts and (ii) a facility permitting the issuance, for the Borrower’s
account, of letters of credit for purposes other than energy procurement and
revolving credit loans and swingline loans, in an aggregate face and principal
amount at any time outstanding not exceeding $454,000,000, including loans to
repay the outstanding principal amount of the term loans made to the Borrower
pursuant to the Bond Refunding Loan Agreements (as defined in Section 1.1); and

                      WHEREAS, the Lenders are willing to make available the
credit facilities described herein upon and subject to the terms and conditions
set forth herein;

NOW THEREFORE, the parties hereto hereby agree as follows:

SECTION 1.  DEFINITIONS

                      1.1   Defined Terms.  As used in this Agreement, the terms
listed in this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

                       “ABR”:  for any day, a rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the greater of (a) the Base Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1%.  For purposes hereof, “Base Rate” shall mean the rate of
interest per annum publicly announced from time to time by the Administrative
Agent as its base rate in effect at its principal office in New York City (the
Base Rate not being intended to be the lowest rate of interest charged by the
Administrative Agent in connection with extensions of credit to debtors).  Any
change in the ABR due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Base Rate or the Federal Funds Effective Rate,
respectively.

                       “ABR Loans”:  Loans the rate of interest applicable to
which is based upon the ABR.

                       “Act”:  as defined in Section 10.17.

                       “Administrative Agent”:  as defined in the preamble
hereto.

                       “Agents”:  the collective reference to the Syndication
Agent, the Documentation Agents and the Administrative Agent.

                       “Agreement”:  as defined in the preamble hereto.

                       “Applicable Margin”:  for any day, the applicable rate
per annum set forth under the relevant column heading below, based upon the
Ratings then in effect:

Level

Rating
S&P/Moody’s

Applicable Margin
for
ABR Loans

Applicable Margin
for
Eurodollar Loans

1

A/A2 or higher

0%

0.220%

2

A-/A3

0%

0.300%

3

BBB+/Baa1

0%

0.350%

4

BBB/Baa2

0%

0.425%

5

BBB-/Baa3

0%

0.575%

6

BB+/Ba1 or lower

0%

0.675%

                      Subject to the provisions of this paragraph regarding
split ratings, changes in the Applicable Margins shall become effective on the
date on which S&P and/or Moody’s changes its relevant Rating.  In the event the
Ratings of S&P and Moody’s are in different levels set forth in the grid above,
the higher of the two Ratings (i.e., the Rating set forth in the grid above
opposite the lower numerical level number) shall govern.  In the event that, at
any time, a Rating is not available from one of such rating agencies, the
Applicable Margins shall be determined on the basis of the Rating from the other
rating agency. In the event that, at any time, Ratings from each such rating
agency are not available for companies generally, the Applicable Margins shall
be determined on the basis of the last Rating(s) made available.  In the event
that, at any time, such Ratings are not available for the Borrower but are
generally available for other companies, then the Applicable Margins shall be
those set forth above opposite level 6.

                       “Application”:  an application, in such form as the
relevant Issuing Lender may reasonably specify from time to time, requesting
such Issuing Lender to issue a Letter of Credit.

                       “Arrangers”:  as defined in the preamble hereto.

                       “Assignee”:  as defined in Section 10.6(b).

                       “Assignment and Assumption”:  an Assignment and
Assumption, substantially in the form of Exhibit F.

                       “Available Commitment”:  as to any Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Commitment then in
effect over (b) such Lender’s Extensions of Credit then outstanding.

                       “Beneficial Owner”:  as defined in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Sections 13(d) and
14(d) of the Exchange Act), such “person” will be deemed to have beneficial
ownership of all securities that such “person” has the right to acquire by
conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only upon the occurrence of a subsequent
condition. The terms “Beneficially Owns” and “Beneficially Owned” have
correlative meanings.

                       “Benefitted Lender”:  as defined in Section 10.7(a).

                       “Board”:  the Board of Governors of the Federal Reserve
System of the United States (or any successor).

                       “Bond Delivery Agreement”:  the Bond Delivery Agreement
to be executed by the Borrower and the Administrative Agent, substantially in
the form of Exhibit A.

                       “Bond Fund Loan Agreements”: means (a) the Bond Refunding
Loan Agreement (1996 Series B), dated as of April 12, 2004, by and among the
Borrower, the lenders named therein, JPMorgan Chase Bank, as Administrative
Agent, and Citicorp, as Syndication Agent, (b) the Bond Refunding Loan Agreement
(1996 Series D), dated as of April 12, 2004, by and among the Borrower, the
lenders named therein, JPMorgan Chase Bank, as Administrative Agent, and
Citicorp, as Syndication Agent, (c) the Bond Refunding Loan Agreement (1997
Series A), dated as of April 12, 2004, by and among the Borrower, the lenders
named therein, JPMorgan Chase Bank, as Administrative Agent, and Citicorp, as
Syndication Agent, and (d) the Bond Refunding Loan Agreement (1997 Series C),
dated as of April 12, 2004, by and among the Borrower, the lenders named
therein, JPMorgan Chase Bank, as Administrative Agent, and Citicorp, as
Syndication Agent.

                       “Bond Maturity Date” means April 8, 2010; and if such
date is extended from time to time pursuant to Section 2.7(g), “Bond Maturity
Date” shall mean such extended date.

                       “Borrower”:  as defined in the preamble hereto.

                       “Borrowing Date”:  any Business Day specified by the
Borrower as a date on which the Borrower requests the Lenders to make Loans
hereunder.

                       “Business”:  as defined in Section 4.13(b) .

                       “Business Day”:  a day other than a Saturday, Sunday or
other day on which commercial banks in New York City or San Francisco,
California are authorized or required by law to close, provided, that with
respect to notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, such day is also a day for trading
by and between banks in Dollar deposits in the London interbank eurodollar
market.

                       “Capital Stock”:  any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants, rights or options to purchase any of
the foregoing.

                       “Change of Control”:  PCG and its Subsidiaries shall at
any time not be the Beneficial Owner, directly or indirectly, of at least 80% of
the common stock or 70% of the voting Capital Stock of the Borrower; provided
that any such event shall not constitute a Change of Control if, after giving
effect to such event, the Borrower’s senior, unsecured, non credit-enhanced debt
ratings shall be at least the higher of (1) Baa3 from Moody’s and BBB- from S&P
and (2) the ratings by such rating agencies of such debt in effect immediately
before the earlier of the occurrence or the public announcement of such event.

                       “Citicorp”: as defined in the preamble hereto.

                       “Code”:  the Internal Revenue Code of 1986, as amended
from time to time.

                       “Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption or New Lender Supplement
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof.  The original amount of the
Total Commitments is $1,000,000,000.

                       “Commitment Increase Notice”:  as defined in Section
2.3(a).

                       “Commitment Increase Supplement”:  as defined in Section
2.3(c).

                       “Commitment Period”:  the period from and including the
Effective Date to the Termination Date.

                       “Commonly Controlled Entity”:  an entity, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section 4001 of ERISA or is part of a group that includes the Borrower and
that is treated as a single employer under Section 414 of the Code.

                       “Compliance Certificate”:  a certificate duly executed by
a Responsible Officer substantially in the form of Exhibit D.

                       “Conduit Lender”:  any special purpose corporation
organized and administered by any Lender for the purpose of making Loans
otherwise required to be made by such Lender and designated by such Lender in a
written instrument; provided, that the designation by any Lender of a Conduit
Lender shall not relieve the designating Lender of any of its obligations to
fund a Loan under this Agreement if, for any reason, its Conduit Lender fails to
fund any such Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 2.15, 2.16, 2.17 or 10.5 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.

                       “Consolidated Capitalization”: on any date of
determination, the sum of (a) Consolidated Total Debt on such date plus
(b) without duplication, the amount set forth opposite the caption
“shareholders’ equity” (or any similar caption) on the consolidated balance
sheet, prepared in accordance with GAAP, of the Borrower and its Subsidiaries as
of such date.

                       “Consolidated Capitalization Ratio” means, on any date of
determination, the ratio of (a) Consolidated Total Debt to (b) Consolidated
Capitalization.

                       “Consolidated Total Debt”:  at any date, the aggregate
principal amount of all obligations of the Borrower and its Significant
Subsidiaries at such date that in accordance with GAAP would be classified as
debt on a consolidated balance sheet of the Borrower, and without duplication
all Guarantee Obligations of the Borrower and its Significant Subsidiaries at
such date in respect of obligations of any other Person that in accordance with
GAAP would be classified as debt on a consolidated balance sheet of such Person;
provided that, the determination of “Consolidated Total Debt” shall exclude (a)
the Securitized Bonds and (b) Indebtedness of the Borrower and its Significant
Subsidiaries in an amount equal to the amount of cash held as cash collateral
for any fully cash collateralized letter of credit issued for the account of the
Borrower or any Significant Subsidiary.

                       “Continuing Lender”:  as defined in Section 2.7.

                       “Contractual Obligation”:  as to any Person, any
provision of any security issued by such Person or of any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.

                       “CPUC”:  the California Public Utilities Commission or
its successor.

                       “Credit Event”:  as defined in Section 5.2.

                       “Default”:  any of the events specified in Section 8,
whether or not any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

                       “Disposition”:  with respect to any property, any sale,
lease, sale and leaseback, assignment, conveyance, transfer or other disposition
thereof.  The terms “Dispose” and “Disposed of” shall have correlative meanings.

                       “Documentation Agents”:  as defined in the preamble
hereto.

                       “Dollars” and “$”:  dollars in lawful currency of the
United States.

                       “Effective Date”: the date on which the conditions
precedent set forth in Section 5.1 shall have been satisfied or waived.

                       “Eligible Assignee”: (a) any commercial bank or other
financial institution having a senior unsecured debt rating by Moody’s of A3 or
better and by S&P of A- or better, which is domiciled in a country which is a
member of the OECD or (b) with respect to any Person referred to in the
preceding clause (a), any other Person that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business all of the Capital Stock of which is owned, directly
or indirectly, by such Person; provided that in the case of clause (b), the
Borrower and the Issuing Lender shall have consented to the designation of such
Person as an Eligible Assignee (such consent of the Borrower not to be
unreasonably withheld).

                       “Environmental Laws”:  any and all foreign, Federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.

                       “ERISA”:  the Employee Retirement Income Security Act of
1974, as amended from time to time.

                       “Escrow Deposit and Disbursement Agreement”: an Escrow
Deposit Agreement and Disbursement Agreement, substantially in the form of
Exhibit K.

                       “Eurocurrency Liabilities”:  as defined in Regulation D
of the Board.

                       “Eurocurrency Reserve Requirements”:  of any Lender for
any Interest Period as applied to a Eurodollar Loan, the reserve percentage
applicable during such Interest Period (or if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during any such percentage shall be so applicable) under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect to determining the maximum reserve requirement (including basic,
supplemental and emergency reserves) for such Lender with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities having a term
equal to such Interest Period.

                       “Eurodollar Base Rate”:  with respect to each day during
each Interest Period pertaining to a Eurodollar Loan, the rate per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to such Interest Period commencing on the first day of such Interest Period
appearing on Page 3750 of the Telerate screen as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period.  In the event that
such rate does not appear on Page 3750 of the Telerate screen (or otherwise on
such screen), the “Eurodollar Base Rate” shall be determined by reference to
such other comparable publicly available service for displaying eurodollar rates
as may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M., New York City time, two Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.

                       “Eurodollar Loans”:  Loans the rate of interest
applicable to which is based upon the Eurodollar Rate.

                       “Eurodollar Rate”:  with respect to each day during each
Interest Period pertaining to a Eurodollar Loan, a rate per annum determined for
such day in accordance with the following formula (rounded upward to the nearest
1/100th of 1%):


                Eurodollar Base Rate              

1.00 - Eurocurrency Reserve Requirements

                       “Eurodollar Tranche”:  the collective reference to
Eurodollar Loans the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day).

                       “Event of Default”:  any of the events specified in
Section 8, provided that any requirement for the giving of notice, the lapse of
time, or both, has been satisfied.

                       “Exchange Act”:  Securities Exchange Act of 1934, as
amended.

                       “Existing Credit Agreement”:  the Credit Agreement, dated
as of March 5, 2004, among the Borrower, the lenders parties thereto, the
syndication agent and co-documentation agents named therein and Citicorp, as
administrative agent.

                       “Existing Issuing Lender”:  JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA).

                       “Existing Letters of Credit”:  each of the letters of
credit issued by the Existing Issuing Lender under the Existing Credit Agreement
and outstanding on the Effective Date.

                       “Extension Notice”:  as defined in Section 2.7(b).

                       “Extensions of Credit”:  as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Percentage of the
L/C Obligations then outstanding and (c) such Lender’s Percentage of the
aggregate principal amount of Swingline Loans then outstanding.

                       “Facility Fee Rate”:  for any day, the rate per annum
determined pursuant to the grid set forth below, based upon the Ratings then in
effect:

Level

Rating
S&P/Moody’s

Facility Fee Rate

 

1

A/A2 or higher

0.080%

2

A-/A3

0.100%

3

BBB+/Baa1

0.125%

4

BBB/Baa2

0.150%

5

BBB-/Baa3

0.175%

6

BB+/Ba1 or lower

0.200%

                      Subject to the provisions of this paragraph regarding
split ratings, changes in the Facility Fee Rate shall become effective on the
date on which S&P and/or Moody’s changes its relevant Rating.  In the event the
Ratings of S&P and Moody’s are in different levels set forth in the grid above,
the higher of the two Ratings (i.e., the Rating set forth in the grid above
opposite the lower numerical level number) shall govern.  In the event that, at
any time, a Rating is not available from one of such rating agencies, the
Facility Fee Rate shall be determined on the basis of the Rating from the other
rating agency. In the event that, at any time, Ratings from each such rating
agency are not available for companies generally, the Facility Fee Rate shall be
determined on the basis of the last Rating(s) made available.  In the event
that, at any time, such Ratings are not available for the Borrower but are
generally available for other companies, then the Facility Fee Rate shall be
that set forth above opposite level 6.

                       “Federal Funds Effective Rate”:  for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for the day of such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.

                       “Fee Payment Date”:  (a) the third Business Day following
the last day of each March, June, September and December during the Commitment
Period, (b) the last day of the Commitment Period and (c) the last day of each
March, June, September and December after the last day of the Commitment Period,
so long as any principal amount of the Loans or any Reimbursement Obligations
remain outstanding after the last day of the Commitment Period.

                       “FPA”:  the Federal Power Act, as amended, and the rules
and regulations promulgated thereunder.

                       “Funding Office”:  the office of the Administrative Agent
specified in Section  10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

                       “GAAP”:  generally accepted accounting principles in the
United States as in effect from time to time, except as noted below.  In the
event that any “Change in Accounting Principles” (as defined below) shall occur
and such change results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then, upon the request of the
Borrower or the Required Lenders, the Borrower and the Administrative Agent
agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Change in Accounting Principles with
the desired result that the criteria for evaluating the Borrower’s financial
condition shall be the same after such Change in Accounting Principles as if
such Change in Accounting Principles had not been made.  Until such time as such
an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Change in Accounting Principles had not occurred.  “Change
in Accounting Principles” refers to changes in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or any successor thereto, the SEC or, if applicable, the
Public Company Accounting Oversight Board.

                       “Governmental Authority”:  any nation or government, any
state or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

                       “Guarantee Obligation”:  as to any Person (the
“guaranteeing person”), any obligation, including a reimbursement,
counterindemnity or similar obligation, of the guaranteeing person that
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation,
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof or (v) to reimburse or indemnify an
issuer of a letter of credit, surety bond or guarantee issued by such issuer in
respect of primary obligations of a primary obligor other than the Borrower or
any Significant Subsidiary; provided, however, that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

                       “Indebtedness”:  of any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than trade payables, including under energy procurement and
transportation contracts, incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee which are capitalized in accordance with GAAP, (f) all obligations of
such Person, contingent or otherwise, as an account party or applicant under or
in respect of acceptances, letters of credit, surety bonds or similar
arrangements (other than reimbursement obligations, which are not due and
payable on such date, in respect of documentary letters of credit issued to
provide for the payment of goods and services in the ordinary course of
business), (g) the liquidation value of all mandatorily redeemable preferred
Capital Stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation (provided, that
if such Person is not liable for such obligation, the amount of such Person’s
Indebtedness with respect thereto shall be deemed to be the lesser of the stated
amount of such obligation and the value of the property subject to such Lien),
and (j) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Swap Agreements, provided that Indebtedness as used in this Agreement
shall exclude any Non-Recourse Debt.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

                       “Indenture”:  the Indenture of Mortgage, dated as of
March 11, 2004, between the Borrower and the Indenture Trustee, as supplemented
by the First Supplemental Indenture, dated as of March 23, 2004 and the Second
Supplemental Indenture, dated as of April 12, 2004.

                       “Indenture Trustee”:  The Bank of New York Trust Company,
N.A., as successor to BNY Western Trust Company, and any successor thereto as
trustee under the Indenture.

                       “Information Memorandum”:  the Information Memorandum
dated March 2005, and furnished to certain Lenders in connection with the
syndication of the Commitments, as supplemented by each and all Specified
Exchange Act Filings filed by the Borrower during the period from March 15, 2005
through the date of this Agreement.

                       “Insolvency”:  with respect to any Multiemployer Plan,
the condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.

                       “Insolvent”:  pertaining to a condition of Insolvency.

                       “Interest Payment Date”:  (a) as to any ABR Loan (other
than any Swingline Loan), the last day of each March, June, September and
December to occur while such Loan is outstanding and the final maturity date of
such Loan, (b) as to any Eurodollar Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any Eurodollar
Loan having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period, (d) as to any Eurodollar Loan, the
date of any repayment or prepayment made in respect thereof and (e) as to any
Swingline Loan, the day that such Loan is required to be repaid.

                       “Interest Period”:  as to any Eurodollar Loan,
(a) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan and ending one, two, three or
six or (if available to all Lenders) nine or twelve months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six or (if available to all
Lenders) nine or twelve months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 12:00 Noon, New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

                       (i)  if any Interest Period would otherwise end on a day
that is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day;

                       (ii)  the Borrower may not select an Interest Period that
would extend beyond the Termination Date;

                       (iii)  any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

                       (iv)  the Borrower shall select Interest Periods so as
not to require a payment or prepayment of any Eurodollar Loan during an Interest
Period for such Loan.

                       “Issuing Lender”:  (a) in respect of the Existing Letters
of Credit, the Existing Issuing Lender and (b) in respect of any Letters of
Credit issued hereunder on or after the Effective Date, (i) JPMorgan Chase Bank
or any affiliate thereof selected by JPMorgan Chase Bank with the consent of the
Borrower (such consent not to be unreasonably withheld) and (ii) any other
Lender selected by the Borrower as an Issuing Lender with the consent of such
Lender and the Administrative Agent.

                       “L/C Commitment”:  $600,000,000.

                       “L/C Obligations”:  at any time, an amount equal to the
sum of (a) the aggregate then undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the aggregate amount of drawings under
issued Letters of Credit that have not then been reimbursed pursuant to
Section 3.5.

                       “L/C Participants”:  in respect of any Letter of Credit,
the collective reference to all the Lenders other than the Issuing Lender that
issued such Letter of Credit.

                       “Lenders”:  as defined in the preamble hereto; provided,
that unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

                       “Letters of Credit”:  as defined in Section 3.1.

                       “Lien”:  any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

                       “Loan”:  any loan made by any Lender pursuant to this
Agreement, including Swingline Loans and Revolving Loans.

                       “Loan Documents”:  (i) this Agreement, the Notes and the
Applications and (ii) prior to the Release Date, the Bond Delivery Agreement,
the Senior Bond and the Indenture and, in each case, any amendment, waiver,
supplement or other modification to any of the foregoing, provided that, the
term “Loan Documents” shall not include the Indenture for the purposes of
Section 8 and 10.1.

                       “Material Adverse Effect”:  (a) a change in the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole that could reasonably be expected to materially and adversely
affect the Borrower’s ability to perform its obligations under the Loan
Documents or (b) a material adverse effect on the validity or enforceability of
this Agreement or any of the other Loan Documents. 

                       “Materials of Environmental Concern”:  any gasoline or
petroleum (including crude oil or any fraction thereof) or petroleum products or
any hazardous or toxic substances, materials or wastes, defined or regulated as
such in or under any Environmental Law, including asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

                       “Moody’s”: Moody’s Investors Service, Inc.

                       “Mortgaged Property”:  as defined in the Indenture.

                       “Multiemployer Plan”:  a Plan that is a multiemployer
plan as defined in Section 4001(a)(3) of ERISA.

                       “New Lender Supplement”:  as defined in Section 2.3(b).

                       “New Revolving Credit Lender”:  as defined in Section
2.3(b).

                       “Non-Excluded Taxes”:  as defined in Section 2.16(a).

                       “Non-Extending Lender”:  as defined in Section 2.7.

                       “Non-Procurement Facility Limit”:  $454,000,000.

                       “Non-Procurement Letter of Credit”: a Letter of Credit
issued for any purpose other than energy procurement.

                       “Non-Recourse Debt”:  Indebtedness of the Borrower or any
of its Significant Subsidiaries that is incurred in connection with the
acquisition, construction, sale, transfer or other disposition of specific
assets, to the extent recourse, whether contractual or as a matter of law, for
non-payment of such Indebtedness is limited (a) to such assets, or (b) if such
assets are (or are to be) held by a Subsidiary formed solely for such purpose,
to such Subsidiary or the Capital Stock of such Subsidiary.

                       “Non-U.S. Lender”:  as defined in Section 2.16(d).

                       “Notes”:  as defined in Section 2.14(g).

                       “Obligations”:  the unpaid principal of and interest on
(including, without limitation, interest accruing after the maturity of the
Loans and Reimbursement Obligations and interest accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans, the Reimbursement Obligations and all other obligations and
liabilities of the Borrower to the Administrative Agent or to the Issuing Lender
or to any Lender, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

                       “OECD”: the countries constituting the “Contracting
Parties” to the Convention on the Organisation For Economic Co-operation and
Development, as such term is defined in Article 4 of such Convention.

                       “Other Taxes”:  any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

                       “Participant”:  as defined in Section 10.6(c).

                       “PBGC”:  the Pension Benefit Guaranty Corporation
established pursuant to Subtitle A of Title IV of ERISA (or any successor).

                       “PCG”:  PG&E Corporation, a California corporation and
the holder of approximately 89% of the issued and outstanding voting Capital
Stock of the Borrower.

                       “Percentage”:  as to any Lender at any time, the
percentage which such Lender’s Commitment then constitutes of the Total
Commitments or, at any time after the Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of such Lender’s
Revolving Loans then outstanding constitutes of the aggregate principal amount
of the Revolving Loans then outstanding, provided, that, in the event that the
Revolving Loans are paid in full prior to the reduction to zero of the Total
Extensions of Credit, the Percentages shall be determined in a manner designed
to ensure that the other outstanding Extensions of Credit shall be held by the
Lenders on a comparable basis.

                       “Person”:  an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.

                       “Plan”:  at a particular time, any employee benefit plan
that is covered by ERISA and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

                       “Procurement L/C Facility Limit”:  $546,000,000.

                       “Properties”:  as defined in Section 4.13(a).

                       “PUHCA”: the Public Utility Holding Company Act of 1935,
as amended, and rules and regulations promulgated thereunder.

                       “Rating”: each rating announced by S&P and Moody’s in
respect of (a) prior to the Release Date, the Borrower’s senior secured debt and
(b) from and after the Release Date, the Borrower’s senior unsecured, non
credit-enhanced debt.

                       “Receivables Facility”:  the Receivables Purchase
Agreement, dated as of March 5, 2004, among the Borrower, PG&E Accounts
Receivable Company LLC, a Delaware limited liability company, the Conduit
Purchasers party thereto, the Committed Purchasers party thereto, the Managing
Agents party thereto, and JPMorgan Chase Bank.

                       “Refunded Swingline Loans”:  as defined in Section 2.5.

                       “Register”:  as defined in Section 10.6(b).

                       “Regulation U”:  Regulation U of the Board as in effect
from time to time.

                       “Reimbursement Obligation”:  the obligation of the
Borrower to reimburse each Issuing Lender pursuant to Section 3.5 for amounts
drawn under Letters of Credit issued by such Issuing Lender.

                       “Release Date”:  as defined in the Indenture; provided,
that the Release Date may not in any event be earlier than the date that the
Borrower delivers written evidence pursuant to the Indenture that the ratings of
the Borrower’s senior unsecured long-term debt (after giving pro forma effect to
the release of all collateral securing the Senior Bond Indenture Securities and
the other bonds outstanding under the Indenture) are at least Baa2 from Moody’s
and BBB from S&P.

                       “Reorganization”:  with respect to any Multiemployer
Plan, the condition that such plan is in reorganization within the meaning of
Section 4241 of ERISA.

                       “Reportable Event”:  any of the events set forth in
Section 4043(c) of ERISA, other than those events as to which the thirty-day
notice period is waived under subsections .27, .28, .29, .30, .31, .32, .34 or
.35 of PBGC Reg. § 4043.

                       “Required Lenders”:  at any time, the holders of more
than 50% of the Total Commitments then in effect or, if the Commitments have
been terminated, the Total Extensions of Credit then outstanding.

                       “Requirement of Law”:  as to any Person, the Articles of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

                       “Responsible Officer”:  the chief executive officer,
president, chief financial officer, treasurer or assistant treasurer of the
Borrower, but in any event, with respect to financial matters, the chief
financial officer, treasurer or assistant treasurer of the Borrower.

                       “Revolving Credit Offered Increase Amount”:  as defined
in Section 2.3(a).

                       “Revolving Credit Re-Allocation Date”:  as defined in
Section 2.3(d).

                       “Revolving Loans”:  as defined in Section 2.1(a).

                       “S&P”:  Standard & Poor’s Ratings Services.

                       “SEC”:  the Securities and Exchange Commission, any
successor thereto and any analogous Governmental Authority.

                       “Securitized Bonds”:  any securitized bonds or similar
asset-backed securities that are non-recourse to the Borrower, are issued by a
special purpose subsidiary of the Borrower and are payable from a specific or
dedicated rate component, including the approximately $2,900,000,000 in rate
reduction certificates backed by transition property that were issued in 1997,
the approximately $1,900,000,000 in energy recovery bonds backed by energy
recovery property that the Borrower issued in February 2005 and the
approximately $1,100,000,000 in energy recovery bonds backed by energy recovery
property that the Borrower expects to be issued by no later than February 2006.

                       “Senior Bond”:  the bond to be issued by the Borrower to
the Administrative Agent pursuant to the Indenture on the Effective Date
substantially in the form of Exhibit I.

                       “Senior Bond Indenture Securities”: the approximately
$5,300,000,000 aggregate principal amount of outstanding publicly issued
securities issued by the Borrower under the Indenture.

                       “Significant Subsidiary”:  as defined in Article 1,
Rule 1-02(w) of Regulation S-X of the Exchange Act as of the Effective Date,
provided that notwithstanding the foregoing, none of PG&E Funding LLC, PG&E
Accounts Receivable LLC, PG&E Energy Recovery Funding LLC or any other special
purpose finance subsidiary shall constitute a Significant Subsidiary.  Unless
otherwise qualified, all references to a “Significant Subsidiary” or to
“Significant Subsidiaries” in this Agreement shall refer to a Significant
Subsidiary or Significant Subsidiaries of the Borrower.

                       “Single Employer Plan”:  any Plan that is covered by
Title IV of ERISA, but that is not a Multiemployer Plan.

                       “Specified Exchange Act Filings”:  the Borrower’s Form
10-K annual report for the year ended December 31, 2004 and each and all of the
Form 8-Ks (and to the extent applicable proxy statements) filed by the Borrower
or PCG with the SEC after December 31, 2004 and prior to the date that is one
Business Day before the date of this Agreement.

                       “Subsidiary”:  as to any Person, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

                       “Swap Agreement”:  any agreement with respect to any
swap, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or any of its Subsidiaries shall be a “Swap
Agreement”.

                       “Swingline Commitment”:  the obligation of the Swingline
Lender to make Swingline Loans pursuant to Section 2.4 in an aggregate principal
amount at any one time outstanding not to exceed $100,000,000.

                       “Swingline Lender”:  Citicorp, in its capacity as the
lender of Swingline Loans.

                       “Swingline Loans”:  as defined in Section 2.4.

                       “Swingline Participation Amount”:  as defined in
Section 2.5.

                       “Syndication Agent”:  as defined in the preamble hereto.

                       “Termination Date”:  the date that is the fifth
anniversary of the Effective Date or such later date as may be determined
pursuant to Section 2.7(b) or such earlier date as otherwise determined pursuant
to Section 2.7.

                       “Total Commitments”:  at any time, the aggregate amount
of the Commitments of all Lenders at such time.

                       “Total Extensions of Credit”:  at any time, the aggregate
amount of the Extensions of Credit of all Lenders at such time.

                       “Transferee”:  any Assignee or Participant.

                       “Type”:  as to any Loan, its nature as an ABR Loan or a
Eurodollar Loan.

                       “United States”:  the United States of America.

                       “Utilization Fee Rate”: for any day, the applicable rate
per annum determined pursuant to the grid set forth below, based upon the
Ratings then in effect:

Level

Rating
S&P/Moody’s

Utilization Fee

Rate

1

A/A2 or higher

0.100%

2

A-/A3

0.100%

3

BBB+/Baa1

0.125%

4

BBB/Baa2

0.125%

5

BBB-/Baa3

0.125%

6

BB+/Ba1 or lower

0.250%



                      Subject to the provisions of this paragraph regarding
split ratings, changes in the Utilization Fee Rate shall become effective on the
date on which S&P and/or Moody’s changes its relevant Rating.  In the event the
Ratings of S&P and Moody’s are in different levels set forth in the grid above,
the higher of the two Ratings (i.e., the Rating set forth in the grid above
opposite the lower numerical level number) shall govern.  In the event that, at
any time, a Rating is not available from one of such rating agencies, the
Utilization Fee Rate shall be determined on the basis of the Rating from the
other rating agency. In the event that, at any time, Ratings from each such
rating agency are not available for companies generally, the Utilization Fee
Rate shall be determined on the basis of the last Rating(s) made available.  In
the event that, at any time, such Ratings are not available for the Borrower but
are generally available for other companies, then the Utilization Fee Rate shall
be that set forth above opposite level 6.

                      1.2  Other Definitional Provisions.  (a)  Unless otherwise
specified therein, all terms defined in this Agreement shall have the defined
meanings when used in the other Loan Documents or any certificate or other
document made or delivered pursuant hereto or thereto.

                       (b)  As used herein and, except as otherwise provided
therein, in the other Loan Documents, and any certificate or other document made
or delivered pursuant hereto or thereto, (i) accounting terms relating to the
Borrower and its Significant Subsidiaries defined in Section 1.1 and accounting
terms partly defined in Section 1,1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume or become liable in respect of (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

                       (c)  The words “hereof”, “herein” and “hereunder” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section, Schedule and Exhibit references are to this Agreement unless otherwise
specified.

                       (d)  The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.

                       (e)  The Borrower shall not be required to perform, nor
shall it be required to guarantee the performance of, any of the affirmative
covenants set forth in Section 6 that apply to any of its Significant
Subsidiaries nor shall any of the Borrower’s Significant Subsidiaries be
required to perform, nor shall any of such Significant Subsidiaries be required
to guarantee the performance of, any of the Borrower’s affirmative covenants set
forth in Section 6 or any of the affirmative covenants set forth in Section 6
that apply to any other Significant Subsidiary; provided, that nothing in this
Section 1.2(e) shall prevent the occurrence of a Default or an Event of Default
arising out of the Borrower’s failure to cause any Significant Subsidiary to
comply with the provisions of this Agreement applicable to such Significant
Subsidiary.

SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS


                      2.1   Commitments.  (a)  Subject to the terms and
conditions hereof, each Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time on or after the Effective
Date and during the Commitment Period in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s Percentage of the sum of
(i) the L/C Obligations then outstanding and (ii) the aggregate principal amount
of the Swingline Loans then outstanding, does not exceed the amount of such
Lender’s Commitment; provided that, (x) subject to Section 10.1, the aggregate
outstanding principal amount of all Loans plus the aggregate outstanding amount
of L/C Obligations in respect of Non-Procurement Letters of Credit may not at
any time exceed the Non-Procurement Facility Limit, (y) the Total Extensions of
Credit may not at any time prior to the Release Date exceed the outstanding
principal amount of the Senior Bond and (z) after giving effect to the Revolving
Loans requested to be made, the aggregate amount of the Available Commitments
shall not be less than zero.  During the Commitment Period, the Borrower may use
the Commitments by borrowing, prepaying the Revolving Loans in whole or in part,
and reborrowing, all in accordance with the terms and conditions hereof.  The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.9.

                       (b)  The Borrower shall repay all outstanding Revolving
Loans on the Termination Date; provided that, prior to the release of the Senior
Bond pursuant to Section 10.16, any principal payment under the Senior Bond
shall automatically be deemed to be an equal principal payment in respect of the
Loans (but any such principal payment under the Senior Bond shall not reduce the
face amount thereof unless such payment is accompanied by an equal permanent
reduction in the Total Commitments).


                      2.2   Procedure for Revolving Loan Borrowing.  The
Borrower may borrow under the Commitments during the Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 12:00 Noon, New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of ABR Loans) specifying
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor.  Each borrowing under the Commitments shall be in an amount
equal to $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if
the then aggregate Available Commitments are less than $1,000,000, such lesser
amount); provided, that the Swingline Lender may request, on behalf of the
Borrower, borrowings under the Commitments that are ABR Loans in other amounts
pursuant to Section 2.5.  Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof.  Each Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

                      2.3   Commitment Increases.

                       (a)  In the event that the Borrower wishes to increase
the Total Commitments at any time when no Default or Event of Default has
occurred and is continuing (or shall result of such increase) and subject to
obtaining all necessary regulatory approvals, it shall notify the Administrative
Agent in writing of the amount (the “Revolving Credit Offered Increase Amount”)
of such proposed increase (such notice, a  “Commitment Increase Notice”) in a
minimum amount equal to $10,000,000.  The Borrower shall offer each of the
Lenders the opportunity to provide such Lender’s Percentage of the Revolving
Credit Offered Increase Amount, and if any Lender declines such offer, in whole
or in part, the Borrower may offer such declined amount to (i) other Lenders
and/or (ii) other banks, financial institutions or other entities with the
consent of the Administrative Agent and, unless any such other bank, financial
institution or other entity would qualify as an Eligible Assignee, the Issuing
Lender (which consents of the Administrative Agent and the Issuing Lender shall
not be unreasonably withheld or delayed).  The Commitment Increase Notice shall
specify the Lenders and/or banks, financial institutions or other entities that
will be requested to provide such Revolving Credit Offered Increase Amount.  The
Borrower or, if requested by the Borrower, the Administrative Agent will notify
such Lenders, and/or banks, financial institutions or other entities of such
offer.

                       (b)  Any additional bank, financial institution or other
entity which the Borrower selects to offer a portion of the increased Total
Commitments and which elects to become a party to this Agreement and obtain a
Commitment in an amount so offered and accepted by it pursuant to Section 2.3(a)
shall execute a new lender supplement (the “New Lender Supplement”) with the
Borrower, the Issuing Lender and the Administrative Agent, substantially in the
form of Exhibit B, whereupon such bank, financial institution or other entity
(herein called a “New Revolving Credit Lender”) shall become a Lender for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement, provided that the
Commitment of any such New Revolving Credit Lender shall be in an amount not
less than $5,000,000.

                       (c)  Any Lender which accepts an offer to it by the
Borrower to increase its Commitment pursuant to Section 2.3(a) shall, in each
case, execute a Commitment Increase Supplement with the Borrower and the
Administrative Agent, substantially in the form of Exhibit C, whereupon such
Lender shall be bound by and entitled to the benefits of this Agreement with
respect to the full amount of its Commitment as so increased.

                       (d)  If any bank, financial institution or other entity
becomes a New Revolving Credit Lender pursuant to Section 2.3(b) or any Lender’s
Commitment is increased pursuant to Section 2.3(c), additional Revolving Loans
made on or after the effectiveness thereof (the “Revolving Credit Re-Allocation
Date”) shall be made pro rata based on the Percentages in effect on and after
such Revolving Credit Re-Allocation Date (except to the extent that any such pro
rata borrowings would result in any Lender making an aggregate principal amount
of Revolving Loans in excess of its Commitment, in which case such excess amount
will be allocated to, and made by, such New Revolving Credit Lenders and/or
Lenders with such increased Commitments to the extent of, and pro rata based on,
their respective Commitments otherwise available for Revolving Loans), and
continuations of Eurodollar Loans outstanding on such Revolving Credit
Re-Allocation Date shall be effected by repayment of such Eurodollar Loans on
the last day of the Interest Period applicable thereto and the making of new
Eurodollar Loans pro rata based on such new Percentages.  In the event that on
any such Revolving Credit Re-Allocation Date there is an unpaid principal amount
of ABR Loans, the Borrower shall make prepayments thereof and borrowings of ABR
Loans so that, after giving effect thereto, the ABR Loans outstanding are held
pro rata based on such new Percentages.  In the event that on any such Revolving
Credit Re-Allocation Date there is an unpaid principal amount of Eurodollar
Loans, such Eurodollar Loans shall remain outstanding with the respective
holders thereof until the expiration of their respective Interest Periods
(unless the Borrower elects to prepay any thereof in accordance with the
applicable provisions of this Agreement), and interest on and repayments of such
Eurodollar Loans will be paid thereon to the respective Lenders holding such
Eurodollar Loans pro rata based on the respective principal amounts thereof
outstanding.

                       (e)  Notwithstanding anything to the contrary in this
Section 2.3, (i) in no event may the Borrower deliver more than one Commitment
Increase Notice each year, (ii) no Lender shall have any obligation to increase
its Commitment unless it agrees to do so in its sole discretion and (iii) in no
event shall any transaction effected pursuant to this Section 2.3 cause the
Total Commitments to exceed $1,500,000,000; provided that if the Borrower’s
Receivables Facility is terminated or expires, no transaction effected pursuant
to this Section 2.3 shall cause the Total Commitments to exceed $1,850,000,000.

                       (f)  The Administrative Agent shall have received on or
prior to the Revolving Credit Re-Allocation Date, for the benefit of the
Lenders, (i) a legal opinion of counsel to the Borrower covering such matters as
are customary for transactions of this type as may be reasonably requested by
the Administrative Agent, which opinions shall be substantially the same, to the
extent appropriate, as the opinions rendered by counsel to the Borrower on the
Effective Date, (ii) certified copies of resolutions of the board of directors
of the Borrower authorizing the Borrower to borrow the Revolving Credit Offered
Increase Amount and (iii) prior to the Release Date and upon the Administrative
Agent’s delivery to the Borrower of the existing Senior Bond, a new Senior Bond,
with a face amount equal to the Total Commitments, as increased pursuant to this
Section 2.3.

                      2.4   Swingline Commitment.  (a)  Subject to the terms and
conditions hereof, the Swingline Lender agrees to make a portion of the credit
otherwise available to the Borrower under the Commitments from time to time on
or after the Effective Date during the Commitment Period by making swingline
loans (“Swingline Loans”) to the Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Loans, may exceed the Swingline Commitment or the
Swingline Lender’s Commitment then in effect) and (ii) the Borrower shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, (x) the aggregate amount of
the Available Commitments would be less than zero, (y) subject to Section 10.1,
the aggregate outstanding principal amount of all Loans plus the aggregate
outstanding amount of L/C Obligations in respect of Non-Procurement Letters of
Credit would exceed the Non-Procurement Facility Limit or (z) the Total
Extensions of Credit would exceed the outstanding principal amount of the Senior
Bond at any time prior to the Release Date.  During the Commitment Period, the
Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.  Swingline
Loans shall be ABR Loans only.

                      (b)  The Borrower shall repay to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on or prior to the date that
is the earlier of (i) 30 days after the date such Swingline Loan is made and
(ii) the Termination Date; provided that on each date on which a Revolving Loan
is borrowed, the Borrower shall repay all Swingline Loans then outstanding.

                      2.5   Procedure for Swingline Borrowing; Refunding of
Swingline Loans.
(a)  Whenever the Borrower wishes to borrow Swingline Loans, it shall give the
Swingline Lender irrevocable telephonic notice confirmed promptly in writing
(which telephonic notice must be received by the Swingline Lender not later than
1:00 P.M., New York City time, on the proposed Borrowing Date), specifying
(i) the amount to be borrowed and (ii) the requested Borrowing Date (which shall
be a Business Day during the Commitment Period).  Each borrowing under the
Swingline Commitment shall be in an amount equal to $100,000 or a whole multiple
thereof.  Not later than 2:00 P.M., New York City time, on the Borrowing Date
specified in a notice in respect of Swingline Loans, the Swingline Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by the Swingline Lender.  The Administrative Agent shall make the proceeds of
such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent on such Borrowing Date in immediately available funds.

                       (b)  The Swingline Lender, at any time and from time to
time in its sole and absolute discretion may, on behalf of the Borrower (which
hereby irrevocably directs the Swingline Lender to act on its behalf), on one
Business Day’s notice given by the Swingline Lender no later than 12:00 Noon,
New York City time, request each Lender to make, and each Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Lender’s Percentage of the
aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender.  Each
Lender shall make the amount of such Revolving Loan available to the
Administrative Agent at the Funding Office in immediately available funds, not
later than 10:00 A.M., New York City time, one Business Day after the date of
such notice.  The proceeds of such Revolving Loans shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loans.  The
Borrower irrevocably authorizes the Swingline Lender to charge the Borrower’s
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swingline Loans
to the extent amounts received from the Lenders are not sufficient to repay in
full such Refunded Swingline Loans.

                       (c)  If prior to the time a Revolving Loan would have
otherwise been made pursuant to Section 2.5(b), one of the events described in
Section 8(f) shall have occurred and be continuing with respect to the Borrower
or if for any other reason, as determined by the Swingline Lender in its sole
discretion, Revolving Loans may not be made as contemplated by Section 2.5(b),
each Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.5(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Lender’s Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans then outstanding that were to have been
repaid with such Revolving Loans.

                       (d)  Whenever, at any time after the Swingline Lender has
received from any Lender such Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

                       (e)  Each Lender’s obligation to make the Loans referred
to in Section 2.5(b) and to purchase participating interests pursuant to
Section 2.5(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower or any other
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

                      2.6   Facility Fees, Utilization Fees, etc.  (a)  The
Borrower agrees to pay to the Administrative Agent for the account of each
Lender a facility fee for the period from and including the date hereof to the
last day of the Commitment Period, computed at the Facility Fee Rate on the
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date, commencing on the first such date
to occur after the date hereof.  In addition, if the principal amount of any
Loan, or any Reimbursement Obligations, shall remain outstanding and unpaid
after the last day of the Commitment Period, the Borrower agrees to pay to the
Administrative Agent, for the account of each Lender, a facility fee for the
period from the last day of the Commitment Period until the date on which such
amounts are repaid in full, computed at the Facility Fee Rate on such amounts,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date after the last day of the Commitment Period.

                       (b)  If the average daily aggregate principal amount of
the Loans and L/C Obligations outstanding for the calendar quarter preceding a
Fee Payment Date (or such shorter period beginning with the date hereof or
ending with the Termination Date) is greater than 50% of the daily average Total
Commitments for such calendar quarter or period, the Borrower agrees to pay to
the Administrative Agent for the account of each Lender a utilization fee at the
applicable Utilization Fee Rate on such average daily aggregate principal amount
of the Loans and the L/C Obligations outstanding during such calendar quarter
(or shorter period), payable in arrears on each Fee Payment Date.

                       (c)  The Borrower agrees to pay to the Administrative
Agent the fees in the amounts and on the dates as set forth in any written, duly
executed fee agreements with the Administrative Agent and to perform any other
obligations contained therein.

2 .7  Termination or Reduction of Commitments; Extension of Termination
Date..  (a)  The Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, to terminate the Commitments
or, from time to time, to reduce the amount of the Commitments; provided that no
such termination or reduction of Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Loans and Swingline Loans
made on the effective date thereof, the Total Extensions of Credit would exceed
the Total Commitments.  Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Commitments then in effect.

                       (b)  The Borrower may, by written notice to the
Administrative Agent (such notice being an “Extension Notice”) given no more
frequently than once in each calendar year, request the Lenders to consider an
extension of the then applicable Termination Date to a later date.  The
Administrative Agent shall promptly transmit any Extension Notice to each
Lender.  Each Lender shall notify the Administrative Agent whether it wishes to
extend the then applicable Termination Date not later than 30 days after the
date of such Extension Notice, and any such notice given by a Lender to the
Administrative Agent, once given, shall be irrevocable as to such Lender.  Any
Lender which does not expressly notify the Administrative Agent prior to the
expiration of such thirty-day period that it wishes to so extend the then
applicable Termination Date shall be deemed to have rejected the Borrower’s
request for extension of such Termination Date.  Lenders consenting to extend
the then applicable Termination Date are hereinafter referred to as “Continuing
Lenders”, and Lenders declining to consent to extend such Termination Date (or
Lenders deemed to have so declined) are hereinafter referred to as
“Non-Extending Lenders”.  If the Required Lenders have elected (in their sole
and absolute discretion) to so extend the Termination Date, the Administrative
Agent shall promptly notify the Borrower of such election by the Required
Lenders, and effective on the date which is 30 days after the date of such
notice by the Administrative Agent to the Borrower, the Termination Date shall
be automatically and immediately so extended.  No extension will be permitted
hereunder without the consent of the Required Lenders.  Upon the delivery of an
Extension Notice and upon the extension of the Termination Date pursuant to this
Section, the Borrower shall be deemed to have represented and warranted on and
as of the date of such Extension Notice and the effective date of such
extension, as the case may be, that no Default or Event of Default has occurred
and is continuing.  Notwithstanding anything contained in this Agreement to the
contrary, no Lender shall have any obligation to extend the Termination Date,
and each Lender may at its option, unconditionally and without cause, decline to
extend the Termination Date.

                       (c)  If the Termination Date shall have been extended in
accordance with this Section, all references herein to the “Termination Date”
(except with respect to any Non-Extending Lender) shall refer to the Termination
Date as so extended.

                       (d)  If any Lender shall determine (or be deemed to have
determined) not to extend the Termination Date as requested by any Extension
Notice given by the Borrower pursuant to this Section, the Commitment of such
Non-Extending Lender (including the obligations of such Lender under Section 2.5
and 3.4) shall terminate on the Termination Date without giving any effect to
such proposed extension, and the Borrower shall on such date pay to the
Administrative Agent, for the account of such Non-Extending Lender, the
principal amount of, and accrued interest on, such Non-Extending Lender’s Loans
and outstanding Reimbursement Obligations, together with any amounts payable to
such Lender pursuant to Section 2.17 and any and all fees or other amounts owing
to such Non-Extending Lender under this Agreement; provided that if the Borrower
has replaced such Non-Extending Lender pursuant to paragraph (e) below then the
provisions of such paragraph shall apply.  The Total Commitments (but not, for
the avoidance of doubt, except as hereinafter provided, the L/C Commitment)
shall be reduced by the amount of the Commitment of such Non-Extending Lender to
the extent the Commitment of such Non-Extending Lender has not been transferred
to one or more Continuing Lenders pursuant to paragraph (e) below, provided
that, if the Total Commitments, after giving effect to the reduction in the
Total Commitments due to Non-Extending Lenders which are not replaced pursuant
to paragraph (e) below, is less than the L/C Commitment, the L/C Commitment
shall be reduced by an amount equal to such excess.

(e)  A Non-Extending Lender shall be obligated, at the request of the Borrower
and subject to (i) payment by the successor Lender described below to the
Administrative Agent for the account of such Non-Extending Lender of the
principal amount of, and accrued interest on, such Non-Extending Lender’s Loans,
and (ii) payment by the Borrower to such Non-Extending Lender of any amounts
payable to such Non-Extending Lender pursuant to Section 2.17 (as if the
purchase of such Non-Extending Lender’s Loans constituted a prepayment thereof)
and any and all fees or other amounts owing to such Non-Extending Lender under
this Agreement, to transfer without recourse, representation, warranty (other
than a representation that such Lender has not created an adverse claim on its
Loans) or expense to such Non-Extending Lender, at any time prior to the
Termination Date applicable to such Non-Extending Lender, all of such
Non-Extending Lender’s rights and obligations hereunder to another financial
institution or group of financial institutions nominated by the Borrower and
willing to participate as a successor Lender in the place of such Non-Extending
Lender; provided that, if such transferee is not already a Lender, (1) such
transferee satisfies all the requirements of this Agreement, and (2) the
Administrative Agent and, with respect to any replacement Lender that is not an
Eligible Assignee, each Issuing Lender shall have consented to such transfer,
which consent shall not be unreasonably withheld or delayed.  Each such
transferee successor Lender shall be deemed to be a Continuing Lender hereunder
in replacement of the transferor Non-Extending Lender and shall enjoy all rights
and assume all obligations on the part of such Non-Extending Lender set forth in
this Agreement.  Each such transfer shall be effected pursuant to an Assignment
and Assumption.

                       (f)  If the Termination Date shall have been extended in
respect of Continuing Lenders in accordance with this Section, any notice of
borrowing pursuant to Section 2.2 or 2.5 specifying a Borrowing Date occurring
after the Termination Date applicable to a Non-Extending Lender or requesting an
Interest Period extending beyond such date shall (i) have no effect in respect
of such Non-Extending Lender and (ii) not specify a requested aggregate
principal amount exceeding the aggregate Available Commitments (calculated on
the basis of the Commitments of the Continuing Lenders).

                       (g)  Prior to the Release Date, in the event that the
Termination Date is extended pursuant to this Section 2.7 beyond the Bond
Maturity Date of the Senior Bond, the Borrower and the Administrative Agent
shall make appropriate arrangements (and the Lenders hereby direct and authorize
the Administrative Agent to make such arrangements) such that (i) the Bond
Maturity Date of the Senior Bond shall be amended to be coincident with or later
than such extended Termination Date or (ii) a new Senior Bond having a maturity
date coincident with or later than such extended Termination Date shall be
substituted for the Senior Bond then held by the Administrative Agent; and such
amendment or exchange shall be effected pursuant to documentation and
arrangements reasonably satisfactory to the Administrative Agent.

                      2.8   Optional Prepayments.  The Borrower may at any time
and from time to time prepay the Loans, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent no later
than 12:00 Noon, New York City time, three Business Days prior thereto, in the
case of Eurodollar Loans, and no later than 12:00 Noon, New York City time, one
Business Day prior thereto, in the case of ABR Loans, which notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.17.  Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are ABR Loans and Swingline Loans) accrued interest
to such date on the amount prepaid.  Partial prepayments of Revolving Loans
which shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof.  Partial prepayments of Swingline Loans
shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof.

                      2.9   Conversion and Continuation Options.  (a)  The
Borrower may elect from time to time to convert Eurodollar Loans to ABR Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 12:00 Noon, New York City time, on the Business Day preceding the
proposed conversion date, provided that any such conversion of Eurodollar Loans
may only be made on the last day of an Interest Period with respect thereto. 
The Borrower may elect from time to time to convert ABR Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 12:00 Noon, New York City time, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor), provided that no ABR Loan may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Required Lenders have determined in their sole discretion not
to permit such conversions.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

                       (b)  Any Eurodollar Loan may be continued as such upon
the expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice to the Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Loans, provided that no Eurodollar Loan may be continued as such when any Event
of Default has occurred and is continuing and the Required Lenders have
determined in their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

                      2.10   Limitations on Eurodollar
Tranches.  Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions and continuations of Eurodollar Loans and all selections
of Interest Periods shall be in such amounts and be made pursuant to such
elections so that (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $1,000,000 or a whole multiple of $500,000 in excess thereof and (b) no more
than 15 Eurodollar Tranches shall be outstanding at any one time.

                      2.11   Interest Rates and Payment Dates.  (a)  Each
Eurodollar Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurodollar Rate determined
for such day plus the Applicable Margin.

                       (b)  Each ABR Loan shall bear interest at a rate per
annum equal to the ABR plus the Applicable Margin.

                       (c) (i)  If all or a portion of the principal amount of
any Loan or Reimbursement Obligation shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a default rate per annum equal to (x) in the case of the Loans, the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% or (y) in the case of Reimbursement
Obligations, the rate applicable to ABR Loans plus 2%, and (ii) if all or a
portion of any interest payable on any Loan or Reimbursement Obligation or any
facility fee, utilization fee, letter of credit fee, or any other fee payable
(excluding any expenses or other indemnity) hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a default rate per annum equal to the rate then
applicable to ABR Loans plus 2%, in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).

                       (d)  Interest shall be payable in arrears on each
Interest Payment Date, provided that interest accruing pursuant to paragraph (c)
of this Section shall be payable from time to time on demand.

                       (e)  The amount of any interest payments received by the
Administrative Agent under the Senior Bond shall be deemed to be payments of
interest and fees payable by the Borrower hereunder and shall reduce,
dollar-for-dollar, the amount of interest and fees then owing by the Borrower
hereunder.

                      2.12   Computation of Interest and Fees.  (a)  Interest
and fees payable pursuant hereto shall be calculated on the basis of a 360-day
year for the actual days elapsed, except that, with respect to ABR Loans the
rate of interest on which is calculated on the basis of the Base Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate.  Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

                       (b)  Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall
constitute prima facie evidence of such amounts.  The Administrative Agent
shall, at the request of the Borrower or any Lender, deliver to the Borrower or
such Lender a statement showing the quotations used by the Administrative Agent
in determining any interest rate pursuant to Section 2.11(a).

                      2.13   Inability to Determine Interest Rate.  If prior to
the first day of any Interest Period:

                       (a)  the Administrative Agent shall have determined
(which determination shall be conclusive and binding upon the Borrower) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period, or

                       (b)  the Administrative Agent shall have received notice
from the Required Lenders that the Eurodollar Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurodollar Loans.



                      2.14   Pro Rata Treatment and Payments; Notes.  (a)  Each
borrowing by the Borrower from the Lenders hereunder, each payment by the
Borrower on account of any commitment fee and any reduction of the Commitments
of the Lenders shall be made pro rata according to the respective Percentages of
the Lenders.

                       (b)  Each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Revolving Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Revolving Loans then held by the Lenders.  Each payment in respect of
Reimbursement Obligations in respect of any Letter of Credit shall be made to
the Issuing Lender that issued such Letters of Credit.

                       (c)  Notwithstanding anything to the contrary herein, all
payments (including prepayments) to be made by the Borrower hereunder, whether
on account of principal, Reimbursement Obligations, interest, fees or otherwise,
shall be made without setoff or counterclaim and shall be made prior to
4:00 P.M., New York City time, on the due date thereof to the Administrative
Agent, for the account of the Lenders or the Issuing Lenders, as applicable, at
the Funding Office, in Dollars and in immediately available funds.  The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received.  If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

                       (d)  Unless the Administrative Agent shall have been
notified in writing by any Lender prior to a borrowing that such Lender will not
make the amount that would constitute its share of such borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans from the Borrower within 30 days after written demand therefor.

                       (e)  Unless the Administrative Agent shall have been
notified in writing by the Borrower prior to the date of any payment due to be
made by the Borrower hereunder that the Borrower will not make such payment to
the Administrative Agent, the Administrative Agent may assume that the Borrower
is making such payment, and the Administrative Agent may, but shall not be
required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount.  If such payment is
not made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

                       (f)  Notwithstanding the anything to the contrary
contained in this Agreement, the Borrower shall make all payments of amounts due
and payable under this Agreement directly to the parties to whom such payments
are payable in accordance with the terms hereof, and shall not make any payments
of any amount due and payable hereunder to the Indenture Trustee as a payment
under the Senior Bond.

                       (g)  The Borrower agrees that, upon the request to the
Administrative Agent by any Lender, the Borrower will promptly execute and
deliver to such Lender a promissory note (a “Note”) of the Borrower evidencing
any Revolving Loans of such Lender, substantially in the form of Exhibit J, with
appropriate insertions as to date and principal amount; provided, that delivery
of Notes shall not be a condition precedent to the Effective Date or the
occurrence or making of Loans on the Effective Date.

                      2.15   Requirements of Law.  (a)  If the adoption of or
any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:


                       (i)  shall subject any Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any Application
or any Eurodollar Loan made by it, or change the basis of taxation of payments
to such Lender in respect thereof (except for Non-Excluded Taxes and Other Taxes
covered by Section 2.16 and net income taxes and franchise taxes imposed in lieu
of net income taxes);

                       (ii)  shall impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender that is not otherwise included in the determination of the
Eurodollar Rate, which requirements are generally applicable to loans made by
such Lender; or

                       (iii)  shall impose on such Lender any other condition
that is generally applicable to loans made by such Lender;

                      and the result of any of the foregoing is to increase the
cost to such Lender, by an amount that such Lender deems to be material, of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, within ten Business Days after its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable.  If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled; provided, however, that no Lender shall be
entitled to demand such compensation more than 90 days following (x) the last
day of the Interest Period in respect of which such demand is made or (y) the
repayment of the Loan or Swingline Loan in respect of which such demand is made,
and no Issuing Lender shall be entitled to demand such compensation more than
90 days following the expiration or termination (by drawing or otherwise) of the
Letter of Credit issued by it in respect of which such demand is made.

                       (b)  If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

                       (c)  A certificate as to any additional amounts payable
pursuant to this Section submitted by any Lender to the Borrower (with a copy to
the Administrative Agent) shall constitute prima facie evidence of such costs or
amounts.  Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect not to exceed twelve months.  The obligations of the
Borrower pursuant to this Section shall survive for 90 days after the
termination of this Agreement and the payment of the Loans and all other amounts
then due and payable hereunder.

                      2.16   Taxes.  (a)  All payments made by the Borrower
under this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding (i) net income taxes and franchise taxes
(imposed in lieu of net income taxes) imposed on the Administrative Agent or any
Lender as a result of a present or former connection between the Administrative
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent or
such Lender having executed, delivered or performed its obligations or received
a payment under, or enforced, this Agreement or any other Loan Document) and
(ii) any branch profits tax imposed by the United States.  If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.

                       (b)  In addition, the Borrower shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

                       (c)  Whenever any Non-Excluded Taxes or Other Taxes are
payable by the Borrower, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of the
relevant Lender, as the case may be, a certified copy of any original official
receipt received by the Borrower showing payment thereof.  If the Borrower fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.

                       (d)  Each Lender (or Transferee) that is not a “U.S.
Person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”)
shall deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Non‑U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit H and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non‑U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents. 
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation).  In
addition, each Non‑U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non‑U.S.
Lender.  Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).  Notwithstanding any
other provision of this paragraph, a Non‑U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non‑U.S. Lender is not
legally able to deliver; provided, however, if any Non-U.S. Lender fails to file
forms with the Borrower and the Administrative Agent (or, in the case of a
Participant, with the Lender from which the related participation was purchased)
on or before the date the Non-U.S. Lender becomes a party to this Agreement (or,
in the case of a Participant, on or before the date such Participant purchased
the related participation) entitling the Non-U.S. Lender to a complete exemption
from United States withholding taxes at such time, such Non-U.S. Lender shall
not be entitled to receive any increased payments from the Borrower with respect
to United States withholding taxes under paragraph (a) of this Section, except
to the extent that the Non-U.S. Lender’s assignor (if any) was entitled, at the
time of the assignment to the Non-U.S. Lender, to receive additional amounts
from the Borrower with respect to United States withholding taxes.

                       (e)  A Lender that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate, provided that such
Lender is legally entitled to complete, execute and deliver such documentation
and in such Lender’s judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

                       (f)  If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid amounts pursuant to this
Section  2.16, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section  2.16 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.   This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

                       (g)  The agreements in this Section shall survive for one
year after the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

                      2.17   Indemnity.  The Borrower agrees to indemnify each
Lender for, and to hold each Lender harmless from, any loss (other than the loss
of Applicable Margin) or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto.  A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error.  This covenant shall survive for 90 days after the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

                      2.18   Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.15 or
2.16(a) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole but reasonable judgment of such
Lender, cause such Lender and its lending office(s) to suffer no unreimbursed
economic disadvantage or any legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.15
or 2.16(a).

                      2.19   Replacement of Lenders.  The Borrower shall be
permitted to replace any Lender that (a) requests (on its behalf or any of its
Participants) reimbursement for amounts owing pursuant to Section 2.15 or
2.16(a) or (b) defaults in its obligation to make Loans hereunder, with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.18
which eliminates the continued need for payment of amounts owing pursuant to
Section 2.15 or 2.16(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 2.17 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (viii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.15 or 2.16(a), as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

SECTION 3.   LETTERS OF CREDIT


                      3.1   L/C Commitment.  From and after the Effective Date,
each Existing Letter of Credit shall, subject to the terms and conditions
hereof, constitute a Letter of Credit hereunder.  Subject to the terms and
conditions hereof, each Issuing Lender, in reliance on the agreements of the
other Lenders set forth in Section 3.4(a), agrees to issue standby and
commercial letters of credit (the letters of credit issued on and after the
Effective Date pursuant to this Section 3, together with the Existing Letters of
Credit, collectively, the “Letters of Credit”) for the account of the Borrower
on any Business Day on or after the Effective Date and during the Commitment
Period in such form as may be approved from time to time by such Issuing Lender;
provided, that no Issuing Lender shall issue any Letter of Credit (and no
Existing Letter of Credit may become a Letter of Credit hereunder) if, after
giving effect to such issuance (or to the transfer of such Existing Letter of
Credit hereunder, as the case may be), (i) the L/C Obligations would exceed the
L/C Commitment, (ii) the aggregate amount of the Available Commitments would be
less than zero, (iii) if the purpose of such Letter of Credit is energy
procurement, the aggregate outstanding amount of L/C Obligations in respect of
Letters of Credit issued for energy procurement purposes would exceed the
Procurement L/C Facility Limit, (iv) subject to Section 10.1, if such Letter of
Credit is a Non-Procurement Letter of Credit, the aggregate outstanding amount
of L/C Obligations in respect of Non-Procurement Letters of Credit plus the
aggregate outstanding principal amount of all Loans would exceed the
Non-Procurement Facility Limit or (v) the Total Extensions of Credit would
exceed the outstanding principal amount of the Senior Bond at any time prior to
the Release Date.  The Administrative Agent, the Issuing Lenders and the Lenders
shall be entitled to rely conclusively on the Borrower’s statements in
determining whether the limitation set forth in clauses (iii) and (iv) of the
preceding sentence are satisfied; and the Administrative Agent, the Issuing
Lenders and the Lenders shall not be required to maintain any records with
respect to whether or not the Procurement L/C Facility Limit or the Other L/C
Facility Limit is exceeded at any time.  Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date which is five
Business Days prior to the Termination Date; provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in
clause (y) above).

(b)  No Issuing Lender shall at any time be obligated to issue, amend, extend or
renew any Letter of Credit hereunder if such issuance, amendment, extension or
renewal would conflict with, or cause such Issuing Lender or any L/C Participant
to exceed any limits imposed by, any applicable Requirement of Law.

                      3.2   Procedure for Issuance of Letters of Credit.  The
Borrower may from time to time request that an Issuing Lender issue a Letter of
Credit by delivering to such Issuing Lender at its address for notices specified
herein an Application therefor, completed to the satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may request.  Concurrently with the delivery of an
Application to an Issuing Lender, the Borrower shall deliver a copy thereof to
the Administrative Agent and the Administrative Agent shall provide notice of
such request to the Lenders.  Upon receipt of any Application, an Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed to by such Issuing Lender and the Borrower
(but in no event shall any Issuing Lender be required to issue any Letter of
Credit earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto).  Promptly after issuance by an Issuing Lender of
a Letter of Credit, such Issuing Lender shall furnish a copy of such Letter of
Credit to the Borrower.  Each Issuing Lender shall promptly give notice to the
Administrative Agent of the issuance of each Letter of Credit issued by such
Issuing Lender (including the amount thereof), and shall provide a copy of such
Letter of Credit to the Administrative Agent as soon as possible after the date
of issuance.

                      3.3   Fees and Other Charges.

                       (a)  The Borrower will pay a fee on the aggregate
drawable amount of all outstanding Letters of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurodollar Loans, shared
ratably among the Lenders in accordance with their respective Percentages and
payable quarterly in arrears on each Fee Payment Date after the issuance date. 
In addition, the Borrower shall pay to the relevant Issuing Lender for its own
account a fronting fee on the aggregate drawable amount of all outstanding
Letters of Credit issued in an amount to be agreed between the Borrower and such
Issuing Lender, payable quarterly in arrears on each Fee Payment Date after the
issuance date.

                       (b)  In addition to the foregoing fees, the Borrower
shall pay or reimburse each Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by such Issuing Lender in issuing,
negotiating, effecting payment under, amending, renewing or otherwise
administering any Letter of Credit.

                      3.4   L/C Participations

                       (a)  Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk, an undivided interest equal to such L/C Participant’s
Percentage in each Issuing Lender’s obligations and rights under each Letter of
Credit issued by such Issuing Lender hereunder and the amount of each draft paid
by such Issuing Lender thereunder.  Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Lender that, if a draft is paid under any
Letter of Credit issued by such Issuing Lender for which such Issuing Lender is
not reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent for the
account of such Issuing Lender upon demand at such Issuing Lender’s address for
notices specified herein (and thereafter the Administrative Agent shall promptly
pay to such Issuing Lender) an amount equal to such L/C Participant’s Percentage
of the amount of such draft, or any part thereof, that is not so reimbursed. 
Each L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Borrower or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

                       (b)  If any amount (a “Participation Amount”) required to
be paid by any L/C Participant to an Issuing Lender pursuant to Section 3.4(a)
in respect of any unreimbursed portion of any payment made by such Issuing
Lender under any Letter of Credit is paid to such Issuing Lender within three
Business Days after the date such payment is due, such Issuing Lender shall so
notify the Administrative Agent, which shall promptly notify the L/C
Participants, and each L/C Participant shall pay to the Administrative Agent,
for the account of such Issuing Lender, on demand (and thereafter the
Administrative Agent shall promptly pay to such Issuing Lender) an amount equal
to the product of (i) such Participation Amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to such Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360.  If any Participation Amount required to be paid by any L/C Participant
pursuant to Section 3.4(a) is not made available to the Administrative Agent for
the account of the relevant Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, the Administrative Agent on
behalf of such Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such Participation Amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Loans.  A
certificate of the Administrative Agent submitted on behalf of an Issuing Lender
to any L/C Participant with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error.

                       (c)  Whenever, at any time after an Issuing Lender has
made payment under any Letter of Credit and has received from the Administrative
Agent any L/C Participant’s pro rata share of such payment in accordance with
Section 3.4(a), such Issuing Lender receives any payment related to such Letter
of Credit (whether directly from the Borrower or otherwise, including proceeds
of collateral applied thereto by such Issuing Lender), or any payment of
interest on account thereof, such Issuing Lender will distribute to the
Administrative Agent for the account of such L/C Participant (and thereafter the
Administrative Agent will promptly distribute to such  L/C Participant) its pro
rata share thereof; provided, however, that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, such L/C Participant shall return to the Administrative Agent for the
account of such Issuing Lender (and thereafter the Administrative Agent shall
promptly return to such Issuing Lender) the portion thereof previously
distributed by such Issuing Lender.

                      3.5   Reimbursement Obligation of the Borrower.  The
Borrower agrees to reimburse each Issuing Lender on (i) the Business Day on
which the Borrower receives notice from an Issuing Lender of a draft drawn on a
Letter of Credit issued by such Issuing Lender and paid by such Issuing Lender,
if such notice is received on such Business Day prior to 11:00 A.M., New York
City time, or (ii) if clause (i) above does not apply, the Business Day
immediately following the day on which the Borrower receives such notice, for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by such Issuing Lender in connection with such
payment which are obligations of the Borrower hereunder (the amounts described
in the foregoing clauses (a) and (b) in respect of any drawing, collectively,
the “Payment Amount”).  Each such payment shall be made to such Issuing Lender
at its address for notices specified herein in lawful money of the United States
of America and in immediately available funds.  Interest shall be payable on
each Payment Amount from the date of the applicable drawing until payment in
full at the rate set forth in (i) until the second Business Day following the
date of the applicable drawing, Section 2.11(b) and (ii) thereafter,
Section 2.11(c).  Each drawing under any Letter of Credit shall (unless an event
of the type described in clause (i) or (ii) of Section 8(f) shall have occurred
and be continuing with respect to the Borrower, in which case the procedures
specified in Section 3.4 for funding by L/C Participants shall apply) constitute
a request by the Borrower to the Administrative Agent for a borrowing pursuant
to Section 2.1 of ABR Loans (or, at the option of the Administrative Agent and
the Swingline Lender in their sole discretion, a borrowing pursuant to
Section 2.4 of Swingline Loans) in the amount of such drawing.  The Borrowing
Date with respect to such borrowing shall be the first date on which a borrowing
of Revolving Loans (or, if applicable, Swingline Loans) could be made, pursuant
to Section 2.1 (or, if applicable, Section 2.4), if the Administrative Agent had
received a notice of such borrowing at the time the Administrative Agent
receives notice from the relevant Issuing Lender of such drawing under such
Letter of Credit.

                      3.6   Obligations Absolute.  The Borrower’s obligations
under this Section 3 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower may have or have had against any Issuing Lender, any
beneficiary of a Letter of Credit or any other Person; other than with respect
to any action taken or omitted by an Issuing Lender under or in connection with
any Letter of Credit issued by it or the related drafts or documents found to
constitute gross negligence or willful misconduct or not in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York.  The Borrower also agrees with each Issuing Lender that such Issuing
Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions which resulted from the gross negligence or
willful misconduct of such Issuing Lender.  The Borrower agrees that any action
taken or omitted by an Issuing Lender under or in connection with any Letter of
Credit issued by it or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
or care specified in the Uniform Commercial Code of the State of New York, shall
be binding on the Borrower and shall not result in any liability of such Issuing
Lender to the Borrower.

                      3.7   Letter of Credit Payments.  If any draft shall be
presented for payment under any Letter of Credit, the relevant Issuing Lender
shall promptly notify the Borrower and the Administrative Agent of the date and
amount thereof.  The responsibility of the relevant Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit, in addition to any payment obligation expressly provided for in such
Letter of Credit issued by such Issuing Lender, shall be limited, in the absence
of gross negligence or willful misconduct or failure to act in accordance with
the standards of care specified in the Uniform Commercial Code of the State of
New York, to determining that the documents (including each draft) delivered
under such Letter of Credit in connection with such presentment appear on their
face to be in conformity with such Letter of Credit.

                      3.8   Applications.  To the extent that any provision of
any Application related to any Letter of Credit is inconsistent with the
provisions of this Section 3, the provisions of this Section 3 shall apply.

                      3.9   Actions of Issuing Lenders.  Each Issuing Lender
shall be entitled to rely, and shall be fully protected in relying, upon any
draft, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by such Issuing Lender.  Each Issuing Lender shall be fully justified
in failing or refusing to take any action under this Agreement unless it shall
first have received such advice or concurrence of the Required Lenders as it
reasonably deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Section, as between the Issuing
Lenders and the Lenders, each Issuing Lender shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Letter of Credit.

                      3.10   Borrower’s Indemnification.  The Borrower hereby
agrees to indemnify and hold harmless each Lender, each Issuing Lender and the
Administrative Agent, and their respective directors, officers, agents and
employees from and against any and all claims and damages, losses, liabilities,
costs or expenses which such Lender, such Issuing Lender or the Administrative
Agent may incur (or which may be claimed against such Lender, such Issuing
Lender or the Administrative Agent by any Person whatsoever) by reason of or in
connection with the issuance, execution and delivery or transfer of or payment
or failure to pay under any Letter of Credit or any actual or proposed use of
any Letter of Credit, including, without limitation, any claims, damages,
losses, liabilities, costs or expenses which such Issuing Lender may incur by
reason of or in connection with (i) the failure of any other Lender to fulfill
or comply with its obligations to an Issuing Lender hereunder (but nothing
herein contained shall affect any rights the Borrower may have against any
defaulting Lender) or (ii) by reason of or on account of an Issuing Lender
issuing any Letter of Credit which specifies that the term “Beneficiary”
included therein includes any successor by operation of law of the named
Beneficiary, but which Letter of Credit does not require that any drawing by any
such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such Issuing Lender, evidencing the appointment of such
successor Beneficiary; provided that the Borrower shall not be required to
indemnify any Lender, any Issuing Lender or the Administrative Agent for any
claims, damages, losses, liabilities, costs or expenses to the extent, but only
to the extent, caused by (x) the willful misconduct or gross negligence of such
Issuing Lender in determining whether a request presented under any Letter of
Credit complied with the terms of such Letter of Credit and in accordance with
the standards of care specified in the Uniform Commercial Code of the State of
New York or (y) such Issuing Lender’s failure to pay under any Letter of Credit
after the presentation to it of a request strictly complying with the terms and
conditions of such Letter of Credit.  Nothing in this Section is intended to
limit the obligations of the Borrower under any other provision of this
Agreement.

                      3.11   Lenders’ Indemnification.  Each Lender shall,
ratably in accordance with its Percentage, indemnify each Issuing Lender, its
affiliates and their respective directors, officers, agents and employees (to
the extent not reimbursed by the Borrower) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitees’ gross negligence or
willful misconduct or failure to comply with the standard of care specified in
the Uniform Commercial Code of the State of New York or such Issuing Lender’s
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the terms and conditions of the Letter of
Credit) that such indemnitees may suffer or incur in connection with this
Section or any action taken or omitted by such indemnitees hereunder.

SECTION 4.   REPRESENTATIONS AND WARRANTIES


                      To induce the Administrative Agent and the Lenders to
enter into this Agreement and to make the Loans and issue or participate in the
Letters of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender, on the Effective Date and, except as
provided in Section 5.2(b), on the date of each Credit Event hereunder after the
Effective Date, that:

                      4.1   Financial Condition.  The audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as of
December 31, 2004, and the related consolidated statement of operations and cash
flows for the fiscal year ended on such date, reported on by Deloitte & Touche
LLP, present fairly in all material respects the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as of such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal year then ended.  All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved. 

                      4.2   No Change.  Since December 31, 2004, there has been
no development or event that has had or could reasonably be expected to have a
Material Adverse Effect, except as disclosed in the Specified Exchange Act
Filings.

                      4.3   Existence; Compliance with Law.  Each of the
Borrower and its Significant Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (b) has the corporate power and corporate authority to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except to the extent that
the failure to so qualify could not reasonably be expected to have a Material
Adverse Effect and (d) is in compliance with all Requirements of Law except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

                      4.4   Power; Authorization; Enforceable Obligations.  The
Borrower has the corporate power and corporate authority to make, deliver and
perform the Loan Documents and to obtain extensions of credit hereunder.  The
Borrower has taken all necessary corporate action to authorize the execution,
delivery and performance of the Loan Documents and to authorize the extensions
of credit on the terms and conditions of this Agreement.  No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents (other
than the Indenture), except (i) consents, authorizations, filings and notices
which have been obtained or made and are in full force and effect, (ii) any
filing that may be required in the future the failure of which to obtain could
not reasonably be expected to have a Material Adverse Effect and (iii)
applicable regulatory requirements (including the approval of the CPUC) prior to
foreclosure under the Indenture.  This Agreement has been, and each other Loan
Document upon execution and delivery will be, duly executed and delivered.  This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by (x) applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally, laws
of general application related to the enforceability of securities secured by
real estate and by general equitable principles (whether enforcement is sought
by proceedings in equity or at law) and (y) applicable regulatory requirements
(including the approval of the CPUC) prior to foreclosure under the Indenture.

                      4.5   No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Loan Documents, the issuance of
Letters of Credit, the borrowings hereunder and the use of the proceeds thereof
will not violate in any material respect any Requirement of Law or any
Contractual Obligation of the Borrower or any of its Significant Subsidiaries
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Indenture and the Bond Delivery Agreement).  No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Significant
Subsidiaries is reasonably likely to have a Material Adverse Effect.

                      4.6   Litigation.  (a)  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened in writing by or against the
Borrower or any of its Significant Subsidiaries or against any of their material
respective properties or revenues with respect to any of the Loan Documents.

                       (b)  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened in writing by or against the Borrower or any of its
Significant Subsidiaries or against any of their material respective properties
or revenues, except as disclosed in the Specified Exchange Act Filings, that
could reasonably be expected to have a Material Adverse Effect.

                      4.7   No Default.  Neither the Borrower nor any of its
Significant Subsidiaries is in default under or with respect to any of its
Contractual Obligations in any respect that could reasonably be expected to have
a Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing.

                      4.8   Taxes.  The Borrower and each of its Significant
Subsidiaries has filed or caused to be filed all Federal and state returns of
income and franchise taxes imposed in lieu of net income taxes and all other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or with respect to any claims or
assessments for taxes made against it or any of its property by any Governmental
Authority (other than (i) any amounts the validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or any of its Significant Subsidiaries, as applicable, and (ii) claims which
could not reasonably be expected to have a Material Adverse Effect).  No tax
Liens have been filed against the Borrower or any of its Significant
Subsidiaries other than (A) Liens for taxes which are not delinquent or
(B) Liens for taxes which are being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or any of its Significant Subsidiaries, as
applicable.

                      4.9   Federal Regulations.  No part of the proceeds of any
Loans, and no other extensions of credit hereunder, will be used for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or for any purpose that violates the provisions of the Regulations of the Board.

                      4.10   ERISA.  Neither a Reportable Event (other than the
Post-event Notices of Reportable Events filed with the PBGC on May 2, 2001, in
respect of the April 6, 2001, bankruptcy filing of the Borrower, on July 16,
2003, in respect of the July 8, 2003, bankruptcy filing of National Energy & Gas
Transmission (“NEGT”), and on November 4, 2004, in respect of the departure of
NEGT from the Borrower controlled group of companies on October 29, 2004) nor an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA) has occurred during the five‑year period prior to the
date on which this representation is made or deemed made with respect to any
Plan, and each Plan has complied with the applicable provisions of ERISA and the
Code, except, in each case, to the extent that any such Reportable Event,
“accumulated funding deficiency” or failure to comply with the applicable
provisions of ERISA or the Code could not reasonably be expected to result in a
Material Adverse Effect.  No termination of a Single Employer Plan has occurred,
and no Lien in favor of the PBGC or a Plan has arisen, during such five-year
period.  The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount.  Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made.  No such Multiemployer
Plan is in Reorganization or Insolvent.

                      4.11   Investment Company Act; Other Regulations.  The
Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  On the date hereof, the Borrower is not subject to regulation under
any Requirement of Law (other than (a) Regulation X of the Board and
(b) Sections 817-830, and Sections 701 and 851 of the California Public
Utilities Code) that limits its ability to incur Indebtedness under this
Agreement.

                      4.12   Use of Proceeds.  The proceeds of the Revolving
Loans, the Swingline Loans and the Letters of Credit shall be used (i) to
refinance any debt outstanding under the Existing Credit Agreement, (ii) for
working capital purposes and (iii) for general corporate purposes, including
commercial paper back-up. 

                      4.13   Environmental Matters.  Except as (i) disclosed in
the Specified Exchange Act Filings or (ii) in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

                       (a)  the facilities and properties owned, leased or
operated by the Borrower and its Significant Subsidiaries (the “Properties”) do
not contain, and, to the Borrower’s knowledge, have not previously contained,
any Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or, to the
Borrower’s knowledge, would give rise to liability under, any Environmental Law;

                       (b)  neither the Borrower nor any of its Significant
Subsidiaries has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by the Borrower and its Significant
Subsidiaries (the “Business”), nor does the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened;

                       (c)  Materials of Environmental Concern have not been
transported or disposed of from the Properties in violation of, or in a manner
or to a location that, to the Borrower’s knowledge, would give rise to liability
under, any Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of at, on or under any of the
Properties in violation of, or in a manner that, to the Borrower’s knowledge,
would give rise to liability under, any applicable Environmental Law;

                       (d)  no judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Borrower,
threatened, under any Environmental Law to which the Borrower or any of its
Significant Subsidiaries is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

                       (e)  there has been no release or threat of release of
Materials of Environmental Concern at or from the Properties, or arising from or
related to the operations of the Borrower or any of its Significant Subsidiaries
in connection with the Properties or otherwise in connection with the Business,
in violation of or in amounts or in a manner that, to the Borrower’s knowledge,
would give rise to liability under Environmental Laws;

                       (f)  the Properties and all operations at the Properties
are in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and

                       (g)  neither the Borrower nor any of its Significant
Subsidiaries has assumed any liability of any other Person under Environmental
Laws.

                      4.14   Accuracy of Information, etc.  No statement or
information (other than projections, if any, and pro forma information)
contained in this Agreement, any other Loan Document, the Information Memorandum
or any other document, certificate or statement furnished by or on behalf of the
Borrower to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Information Memorandum,
as of the date of this Agreement), any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading when taken as a whole.  The projections, if
any, and pro forma financial information contained in the materials referenced
above are based upon good faith estimates and assumptions believed by management
of the Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.  There is no fact known to the Borrower that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Information
Memorandum (including any attachments thereto), the Specified Exchange Act
Filings or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

                      4.15   Regulatory Matters.  (a)  Neither the Borrower nor
any Significant Subsidiary of the Borrower is  a “holding company” or a
“subsidiary company” or an “affiliate” of a “holding company” or a company which
is required to be registered as a “holding company” as such terms are defined
under PUHCA, except that each of the Borrower and its Significant Subsidiaries
is a “subsidiary company” of PCG, which is a “holding company” exempt from all
provisions of PUHCA (except for Section 9(a)(2) thereof) pursuant to
Section 3(a)(i) thereof and Rule 2 thereunder.

                       (b)  Solely by virtue of the execution, delivery and
performance of, or the consummation of the transactions contemplated by this
Agreement, no Lender shall be or become subject to regulation (i) as a “holding
company,” or an “affiliate” of a “holding company” or a “subsidiary company” of
a “holding company,” within the meaning of PUHCA, (ii) under the FPA or (iii) as
a “public utility” or “public service corporation” or the equivalent under any
Requirement of Law.


SECTION 5.  CONDITIONS PRECEDENT


                      5.1   Conditions to the Effective Date.  The occurrence of
the Effective Date is subject to the satisfaction of the following conditions
precedent:

                       (a)  Credit Agreement.  The Administrative Agent shall
have received this Agreement, executed and delivered by the Administrative
Agent, the Borrower and each Person listed on Schedule 1.1A.

                       (b)  Bond Delivery Agreement; Senior Bond.  Unless the
Release Date occurs on or prior to the Effective Date, the Administrative Agent
shall have received:

                       (i)  the Bond Delivery Agreement, duly executed and
delivered by the Borrower;

                       (ii)  the Senior Bond in a face amount equal to the Total
Commitments as of the Effective Date, duly issued and authenticated under the
Indenture;

                       (iii)  a certificate of a duly authorized officer of the
Indenture Trustee certifying that the Senior Bond has been authenticated and is
outstanding under the Indenture;

                       (iv)  satisfactory evidence that all filings necessary to
perfect the Liens in favor of the Indenture Trustee, for the benefit of the
Lenders and the holders of the Senior Bond Indenture Securities, on the
Mortgaged Property (other than any Mortgaged Property acquired after the
recording of the Indenture) shall have been made or taken to the extent such
perfection can be accomplished by filing;

                       (v)  a certificate of a Responsible Officer certifying
that attached thereto is a true copy of the Indenture and of any supplement
thereto that is applicable to the Senior Bond;

                       (vi)  copies of all legal opinions and other documents
delivered to the Indenture Trustee by or on behalf of the Borrower in connection
with the issuance of the Senior Bond; and

                       (vii)the Escrow Deposit and Disbursement Agreement, duly
executed and delivered by the Borrower and the Indenture Trustee.

                       (c)  Financial Statements.  The Lenders shall have
received the financial statements described in Section 4.1.

                       (d)  Consents and Approvals.  All governmental and third
party consents and approvals necessary in connection with this Agreement and the
other Loan Documents (other than the Indenture) and the transactions
contemplated hereby shall have been obtained and be in full force and effect;
and the Administrative Agent shall have received a certificate of a Responsible
Officer to the foregoing effect.

                       (e)  Fees.  The Lenders, the Arrangers and the
Administrative Agent shall have received all fees required to be paid, and all
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel), on or before the Effective Date.

                       (f)  Closing Certificate; Certified Articles of
Incorporation; Good Standing Certificates.  The Administrative Agent shall have
received (i) a certificate of the Borrower, dated the Effective Date,
substantially in the form of Exhibit E, with appropriate insertions and
attachments, including the articles of incorporation of the Borrower certified
by the Secretary of State of the State of California, and (ii) a good standing
certificate for the Borrower from the Secretary of State of the State of
California; such closing certificate shall contain a confirmation by the
Borrower that the conditions precedent set forth in this Section 5.1 have been
satisfied.

                       (g)  Legal Opinions.  The Administrative Agent shall have
received the following executed legal opinions:

                       (i)  the legal opinion of Orrick, Herrington & Sutcliffe
LLP, special counsel on behalf of the Borrower, opining as to corporate matters,
substantially in the form of Exhibit G-1;

                       (ii)  the legal opinion of Orrick, Herrington & Sutcliffe
LLP, special counsel on behalf of the Borrower, opining as to regulatory
matters, substantially in the form of Exhibit G-2; and

                       (iii)  legal opinion of Bruce R. Worthington, Esq.,
counsel to the Borrower, substantially in the form of Exhibit G-3.

                       (h)  Representations and Warranties.  Each of the
representations and warranties made by the Borrower in this Agreement that does
not contain a materiality qualification shall be true and correct in all
material respects on and as of the Effective Date, and each of the
representations and warranties made by the Borrower in this Agreement that
contains a materiality qualification shall be true and correct on and as of the
Effective Date (or, to the extent such representations and warranties
specifically relate to an earlier date, that such representations and warranties
were true and correct in all material respects, or true and correct, as the case
may be, as of such earlier date).

                       (i)  No Default.  No Default or Event of Default shall
have occurred and be continuing.

                      5.2   Conditions to Each Credit Event.  The agreement of
each Lender to make any Loan or to issue or extend the expiry date under, or
participate in, a Letter of Credit (other than the extension of a Letter of
Credit pursuant to the evergreen provisions therein) (each, a “Credit Event”),
including each Issuing Lender to issue a Letter of Credit, on any date
(including any Credit Event to occur on the Effective Date) is subject to the
satisfaction of the following conditions precedent:

                       (a)  Satisfaction of Conditions Precedent in Section
5.1.  The conditions set precedent set forth in Section 5.1 shall have been
satisfied or waived in accordance with this Agreement as of the Effective Date.

                       (b)  Representations and Warranties.  Each of the
representations and warranties made by the Borrower in this Agreement that does
not contain a materiality qualification (other than, with respect to any Credit
Event after the Effective Date, the representations and warranties set forth in
Section 4.2 and 4.6(b)) shall be true and correct in all material respects on
and as of the date of such Credit Event as if made on and as of such date, and
each of the representations and warranties made by the Borrower in this
Agreement that contains a materiality qualification (other than the
representations and warranties set forth in Sections 4.2 and 4.6(b))shall be
true and correct on and as of such date (or, to the extent such representations
and warranties specifically relate to an earlier date, that such representations
and warranties were true and correct in all material respects, or true and
correct, as the case may be, as of such earlier date).

                       (c)  No Default.  No Default or Event of Default shall
have occurred and be continuing on the date of such Credit Event or after giving
effect to the Credit Event requested to be made on such date.

                      Each borrowing of Loans hereunder, and each request by the
Borrower for the issuance of or extension of an expiry date under a Letter of
Credit hereunder (other than the extension of a Letter of Credit pursuant to the
evergreen provisions therein), shall constitute a representation and warranty by
the Borrower as of the date of such Credit Event that the conditions contained
in this Section 5.2 have been satisfied.

SECTION 6.  AFFIRMATIVE COVENANTS

                      The Borrower hereby agrees that, so long as the
Commitments remain in effect, or any Letter of Credit, any Loan, any interest on
any Loan or any fee payable to any Lender or the Administrative Agent hereunder
remains outstanding, or any other amount then due and payable is owing to any
Lender or the Administrative Agent hereunder, the Borrower shall and with
respect to Sections 6.3 and 6.6(b), shall cause its Significant Subsidiaries to:

                      6.1   Financial Statements.  Furnish to the Administrative
Agent with a copy for each Lender, and the Administrative Agent shall deliver to
each Lender:

                       (a)  as soon as available, but in any event within
120 days after the end of each fiscal year of the Borrower, a copy of the
audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of operations and cash flows for such year, setting forth in each
case in comparative form the figures for the previous year, reported on without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit, by Deloitte & Touche LLP or other independent
certified public accountants of nationally recognized standing; and

                       (b)  as soon as available, but in any event not later
than 60 days after the end of each of the first three quarterly periods of each
fiscal year of the Borrower, the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of operations and cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

                      All such financial statements shall be complete and
correct in all material respects and shall be prepared in reasonable detail and
in accordance with GAAP applied (except as approved by such accountants or
officer, as the case may be, and disclosed in reasonable detail therein)
consistently throughout the periods reflected therein and with prior periods. 
The Borrower shall be deemed to have delivered the financial statements required
to be delivered pursuant to this Section 6.1 upon the filing of such financial
statements by the Borrower through the SEC’s EDGAR system or the publication by
the Borrower of such financial statements on its website.

                      6.2   Certificates; Other Information.  Furnish to the
Administrative Agent with a copy for each Lender (or, in the case of clause (c),
the relevant Lender), and the Administrative Agent shall deliver to each Lender:

                       (a)  within two days after the delivery of any financial
statements pursuant to Section 6.1, (i) a certificate of a Responsible Officer
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and (ii) in the case
of quarterly or annual financial statements, a Compliance Certificate,
substantially in the form of Exhibit D, containing all information and
calculations reasonably necessary for determining compliance by the Borrower
with the provisions of this Agreement referred to therein as of the last day of
the fiscal quarter or fiscal year of the Borrower, as the case may be;

                       (b)  within five days after the same are sent, copies of
all financial statements and reports that the Borrower sends to the holders of
any class of its debt securities or public equity securities and, within five
days after the same are filed, copies of all financial statements and reports
that the Borrower may make to, or file with, the SEC, provided that, such
financial statements and reports shall be deemed to have delivered upon the
filing of such financial statements and reports by the Borrower through the
SEC’s EDGAR system or publication by the Borrower of such financial statements
and reports on its website; and

                       (c)  promptly, such additional financial and other
information as any Lender, through the Administrative Agent, may from time to
time reasonably request.

                      6.3   Payment of Taxes.  Pay all taxes due and payable or
any other tax assessments made against the Borrower or any of its Significant
Subsidiaries or any of their respective property by any Governmental Authority
(other than (i) any amounts the validity of which are currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or any of
its Significant Subsidiaries, as applicable or (ii) where the failure to effect
such payment could not reasonably be expected to have a Material Adverse
Effect).

                      6.4   Maintenance of Existence;
Compliance.  (a)(i)  Preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.3 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and Requirements of Law except for
any such Contractual Obligations or Requirements of Law being contested in good
faith by appropriate proceedings and except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

                      6.5   Maintenance of Property; Insurance.  (a)  Keep all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, except to the extent that failure to
do so could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (b) maintain with financially sound and reputable insurance
companies insurance on all its material property in at least such amounts and
against at least such risks as are usually insured against in the same general
area by companies engaged in the same or a similar business of comparable size
and financial strength and owning similar properties in the same general areas
in which the Borrower operates, which may include self-insurance, if determined
by the Borrower to be reasonably prudent.

                      6.6   Inspection of Property; Books and Records;
Discussions.  (a)  Keep proper books of records and account in which full, true
and correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and activities
and (b) unless a Default or Event of Default has occurred and is continuing, not
more than once a year and after at least five Business Days’ notice, (i) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time to discuss the business, operations, properties and financial and other
condition of the Borrower and its Significant Subsidiaries with officers and
employees of the Borrower and its Significant Subsidiaries and (ii) use
commercially reasonable efforts to provide for the Lenders (in the presence of
representatives of the Borrower) to meet with the independent certified public
accountants of the Borrower and its Subsidiaries; provided, that any such visits
or inspections shall be subject to such conditions as the Borrower and each of
its Significant Subsidiaries shall deem necessary based on reasonable
considerations of safety and security; and provided, further, that neither the
Borrower nor any Significant Subsidiary shall be required to disclose to any
Lender or its agents or representatives any information which is subject to the
attorney-client privilege or attorney work-product privilege properly asserted
by the applicable Person to prevent the loss of such privilege in connection
with such information or which is prevented from disclosure pursuant to a
confidentiality agreement with third parties.

                      6.7   Notices.  Promptly give notice to the Administrative
Agent with a copy for each Lender of, and the Administrative Agent shall deliver
such notice to each Lender:

                       (a)  the occurrence of any Default or Event of Default;

                       (b)  any litigation or proceeding or, to the knowledge of
the Borrower, any investigation that, in each case, may exist at any time
between the Borrower or any of its Significant Subsidiaries and any Governmental
Authority, including environmental proceedings, that could reasonably be
expected to have a Material Adverse Effect;

                       (c)  any change in the Rating issued by either S&P or
Moody’s;

                       (d)  any litigation or proceeding to which the Borrower
or any of its Significant Subsidiaries is a party (i) the primary purpose of
which is to challenge the legality, validity or enforceability of the Loan
Documents, (ii) seeks to prohibit the ownership or operation by the Borrower or
any of its Significant Subsidiaries of all or a material portion of their
respective businesses or assets, or (iii) the primary purpose of which is to
challenge the issuance or validity of the Senior Bond;

                       (e)  the following events, as soon as possible and in any
event within 30 days after the Borrower knows thereof:  (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

                       (f)  any development or event (other than any litigation
or proceeding) that has had or could reasonably be expected to have a Material
Adverse Effect.

                      6.8   Maintenance of Licenses, etc.  Maintain in full
force and effect any authorization, consent, license or approval of any
Governmental Authority necessary for the conduct of the Borrower’s business as
now conducted by it or necessary in connection with this Agreement, except to
the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

SECTION 7.  NEGATIVE COVENANTS


                      The Borrower hereby agrees that, so long as the
Commitments remain in effect, or any Letter of Credit, any Loan, or any interest
on any Loan or any fee payable to any Lender or the Administrative Agent
hereunder remains outstanding, or any other amount then due and payable is owing
to any Lender or the Administrative Agent hereunder, the Borrower shall not and,
with respect to Section 7.2, shall not permit its Significant Subsidiaries to:

                      7.1   Consolidated Capitalization Ratio.  Permit the
Consolidated Capitalization Ratio on the last day of any fiscal quarter, from
and after the last day of the first fiscal quarter ending after the Effective
Date, to exceed 0.65 to 1.0.

                      7.2   Liens.  Create, incur, assume or suffer to exist any
Lien upon any assets of the Borrower or any Significant Subsidiary, whether now
owned or hereafter acquired, except for (i) Liens securing the Borrower’s
obligations to the Administrative Agent and the Lenders under this Agreement and
the other Loan Documents and (ii) Liens permitted by the Indenture.

                      7.3   Fundamental Changes.     Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business (including, without limitation, rental equipment or
leasehold interests and excluding the sale or transfer of any accounts
receivable or of any amounts that are accrued and recorded in a regulatory
account for collections by the Borrower, in each case, in connection with a
securitization transaction), except that the Borrower may be merged,
consolidated or amalgamated with another Person or Dispose of all or
substantially all of its property or business so long as, after giving effect to
such transaction, (a) no Default or Event of Default shall have occurred and be
continuing, (b) either (i) the Borrower is the continuing or surviving
corporation of such merger, consolidation or amalgamation or (ii) the continuing
or surviving corporation of such merger, consolidation or amalgamation, if not
the Borrower or the purchaser, shall have assumed all obligations of the
Borrower under the Loan Documents pursuant to arrangements reasonably
satisfactory to the Administrative Agent and (c) the ratings by Moody’s and S&P
of the continuing or surviving corporation’s or purchaser’s senior, unsecured,
non credit-enhanced debt shall be at least the higher of (1) Baa3 from Moody’s
and BBB- from S&P and (2) the ratings by such rating agencies of the Borrower’s
senior, unsecured, non credit-enhanced debt in effect before the earlier of the
occurrence or the public announcement of such event.

                      7.4   Release Date.  At any time prior to the Release
Date, deliver or cause to be delivered a Company Order (as defined in the
Indenture) to the Indenture Trustee requesting a release of the Lien of the
Indenture on the Mortgaged Property pursuant to Section 8.12(c) of the
Indenture.

SECTION 8   EVENTS OF DEFAULT

                      If any of the following events shall occur and be
continuing on or after the Effective Date:

                       (a)  the Borrower shall fail to pay any principal of any
Loan or Reimbursement Obligation when due in accordance with the terms hereof;
or the Borrower shall fail to pay any interest on any Loan or Reimbursement
Obligation, or any other amount payable hereunder or under any other Loan
Document, within five Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or

                       (b)  any representation or warranty made or deemed made
by the Borrower herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made, unless, as of any date of determination, the facts or
circumstances to which such representation or warranty relates have changed with
the result that such representation or warranty is true and correct in all
material respects on such date; or

                       (c)  the Borrower shall default in the observance or
performance of any agreement contained in Section 7.1 or Section 7.3 of this
Agreement; or

                       (d)  the Borrower shall default in the observance or
performance of any other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 30 days after notice
to the Borrower from the Required Lenders; or

                       (e)  the Borrower or any of its Significant Subsidiaries
shall (i) default in making any payment of any principal of any Indebtedness
(including any Guarantee Obligation, but excluding the Loans) on the due date
with respect thereto (after giving effect to any period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created); or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or (in the
case of all Indebtedness other than Indebtedness under any Swap Agreement) to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $100,000,000; provided
further, that unless payment of the Loans hereunder has already been
accelerated, if such default shall be cured by the Borrower or such Significant
Subsidiary or waived by the holders of such Indebtedness and any acceleration of
maturity having resulted from such default shall be rescinded or annulled, in
each case, in accordance with the terms of such agreement or instrument, without
any modification of the terms of such Indebtedness requiring the Borrower or
such Significant Subsidiary to furnish security or additional security therefor,
reducing the average life to maturity thereof or increasing the principal amount
thereof, or any agreement by the Borrower or such Significant Subsidiary to
furnish security or additional security therefor or to issue in lieu thereof
Indebtedness secured by additional or other collateral or with a shorter average
life to maturity or in a greater principal amount, then any Default hereunder by
reason thereof shall be deemed likewise to have been thereupon cured or waived;
or

                       (f)  (i) the Borrower or any of its Significant
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding‑up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any of its Significant
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against the Borrower or any of its Significant
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Borrower or any of its Significant Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower or any of its Significant Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

                       (g)  a trustee shall be appointed to administer any Plan
under Section 4042 of ERISA, or the PBGC shall institute proceedings to
terminate, or to have a trustee appointed to administer any Plan and such
proceedings shall continue undismissed or unstayed and in effect for a period of
30 days, and any such event could reasonably be expected to result in a Material
Adverse Effect; or

(h)  one or more judgments or decrees shall be entered against the Borrower or
any of its Significant Subsidiaries involving in the aggregate a liability (not
paid or, subject to customary deductibles, fully covered by insurance as to
which the relevant insurance company has not denied coverage) of $100,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or

                       (i)  at any time after the Effective Date and prior to
the Release Date, (i) the Senior Bond shall cease to be outstanding for any
reason other than (A) the termination of the Total Commitments, the payment in
full of the Loans, Reimbursement Obligations and other obligations then due and
owing under the Loan Documents and the termination or expiration of the Letters
of Credit or (B) the payment in full of the Senior Bond, (ii) the Administrative
Agent, on behalf of the Lenders, shall cease (except as described in the
foregoing clause (i)) at any time to be the holder of the Senior Bond for all
purposes of the Indenture (unless the Senior Bond is transferred by the
Administrative Agent) or (iii) the Lien of the Indenture shall cease to
constitute a valid and enforceable Lien on the Mortgaged Property; or

                       (j)  there shall have occurred a Change of Control.  

                      then, and in any such event, (A) if such event is an Event
of Default specified in clause (i) or (ii) of paragraph (f) above with respect
to the Borrower, automatically the Commitments shall immediately terminate and
the Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  With respect to
all Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents.  After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).  Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

SECTION 9  THE AGENTS

                      9.1   Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

                      9.2   Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement and the other Loan Documents by
or through agents or attorneys‑in‑fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in‑fact selected by it with reasonable care.

                      9.3   Exculpatory Provisions.  Neither any Agent nor any
of their respective officers, directors, employees, agents, attorneys‑in‑fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder.  The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.

                      9.4   Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

                      9.5   Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default unless the Administrative Agent has received notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

                      9.6   Non-Reliance on Agents and Other Lenders.  Each
Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys‑in‑fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of the Borrower
or any of its affiliates, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its affiliates.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower or any of its affiliates that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys‑in‑fact or affiliates.

                      9.7   Indemnification.  The Lenders agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), ratably according
to their respective Percentages in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Percentages immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct.  The agreements in this Section shall
survive for two years after repayment of the Loans and all other amounts payable
hereunder.

                      9.8   Agent in Its Individual Capacity.  Each Agent and
its affiliates may make loans to, accept deposits from and generally engage in
any kind of business with the Borrower as though such Agent were not an Agent. 
With respect to its Loans made or renewed by it and with respect to any Letter
of Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

                      9.9   Successor Administrative Agent.  The Administrative
Agent may resign as Administrative Agent upon 10 days’ notice to the Lenders and
the Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

                      9.10   Documentation Agents and Syndication Agent.  None
of the Documentation Agents or the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.

SECTION 10.  MISCELLANEOUS


                      10.1   Amendments and Waivers.  Neither this Agreement,
any other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1.  The Required Lenders and the Borrower may, or, with the written
consent of the Required Lenders, the Administrative Agent and the Borrower may,
from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:

                       (i)  forgive the principal amount or extend the final
scheduled date of maturity of any Loan, reduce the stated rate of any interest
or fee payable hereunder (except in connection with the waiver of applicability
of any post-default increase in interest rates (which waiver shall be effective
with the consent of the Required Lenders)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby (except that only the Lenders who are increasing their
Commitments are required to consent to a request by the Borrower under Section
2.3 to increase the Total Commitments);

                       (ii)  eliminate or reduce the voting rights of any Lender
under this Section 10.1 or Section 10.6(a)(i) without the written consent of
such Lender;

                       (iii)  reduce any percentage specified in the definition
of Required Lenders, consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement and the other Loan
Documents, in each case without the written consent of all Lenders;

                       (iv)  amend, modify or waive any provision of
Section 2.14 related to pro rata treatment without the consent of each Lender
directly affected thereby;

                       (v)  amend, modify or waive any provision of Section 9
without the written consent of the Administrative Agent;

                       (vi)  amend, modify or waive any provision of Section 2.4
or 2.5 without the written consent of the Swingline Lender;

                       (vii)  (A) release the Senior Bond prior to the Release
Date, (B) amend the definition of “Release Date” to cause an earlier release of
the Mortgaged Property than such definition in effect on the Effective Date or
(C) amend, modify or waive any provision of Section 5.1 or 7.4, in each case,
without the consent of all the Lenders; or

                       (viii)  amend, modify or waive any provision of Section 3
or any other provision affecting the Issuing Lenders without the written consent
of each Issuing Lender affected thereby.

                      Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Administrative Agent and all future holders
of the Loans.  In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

                      If the Required Lenders shall have approved any amendment
which requires the consent of all of the Lenders, the Borrower shall be
permitted to replace any non-consenting Lender with another financial
institution, provided that, (i) the replacement financial institution shall
purchase at par, all Loans and other amounts owing to such replaced Lender on or
prior to the date of replacement, (ii) the Borrower shall be liable to such
replaced Lender under Section 2.17 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto (as if such purchase constituted a prepayment of such Loans),
(iii) such replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent and, with respect to any
replacement financial institution that is not an Eligible Assignee, each Issuing
Lender, (iv) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein) and
(v) any such replacement shall not be deemed to be a waiver of any rights the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.

                      Notwithstanding anything to the contrary herein but
subject to obtaining all necessary regulatory approvals, in addition to the
amendments described above, each of the Procurement Facility Limit and the
Non-Procurement Facility Limit may be changed by the Borrower by written notice
to the Administrative Agent and the Issuing Lenders and no consent of any other
party shall be required; provided that, (a) the aggregate amount of L/C
Obligations may not exceed the L/C Commitment, (b) the sum of the Procurement
Facility Limit and the Non-Procurement Facility Limit may not exceed the Total
Commitments and (c) neither the Procurement Facility Limit nor the
Non-Procurement Facility Limit may exceed the Total Commitments; provided that
any notice delivered pursuant to Section 2.1 or Section 2.4 which would, after
giving effect to the Loans requested to be made, cause the aggregate outstanding
principal amount of the Loans plus the aggregate outstanding amount of L/C
Obligations in respect of Non-Procurement Letters of Credit to exceed the
Non-Procurement Facility Limit shall be deemed to be a notice by the Borrower
hereunder.

                      10.2   Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

Borrower:

Pacific Gas and Electric Company
c/o PG&E Corporation
One Market Street
Spear Tower, Suite 2400
San Francisco, California 94105

Attention:  Assistant Treasurer

Telecopy:    (415) 267-7265/7268

Telephone:  (415) 817-8199/(415) 267-7000

      

with a copy to:

Pacific Gas and Electric Company
c/o PG&E Corporation
One Market
Spear Tower, Suite 2400
San Francisco, California  94105

Attention:   Chief Counsel, Corporate

Telecopy:   (415) 817-8225

Telephone: (415) 817-8200

     

Administrative Agent:

Citicorp North America, Inc.
Two Penns Way
Suite 200
New Castle, Delaware 19720

Attention:  Heather Puchalski
Telecopy:       (212) 994-0961
Telephone:    (302) 894-6021

     

Issuing Lenders:

As notified by each Issuing Lender to the Administrative Agent and the Borrower.



                       provided that any notice, request or demand to or upon
the Administrative Agent, the Issuing Lenders or any Lender shall not be
effective until received.

                      Notices and other communications to the Administrative
Agent, the Issuing Lenders or the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent, the
applicable Issuing Lender and each Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

                      10.3   No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

                      10.4   Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

                      10.5   Payment of Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent, each Issuing Lender and the
Lenders for all their respective reasonable out‑of‑pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation of the transactions contemplated hereby and thereby,
including the reasonable fees and disbursements of only one counsel and special
California regulatory counsel to the Administrative Agent and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Effective Date (in the case of amounts to
be paid on the Effective Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender, each Issuing Lender and the
Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, including the fees and
disbursements of only one counsel to the Administrative Agent, the Lenders and
the Issuing Lenders, (c) to pay, indemnify, and hold each Lender, each Issuing
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and Other Taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender, each Issuing Lender and the
Administrative Agent and their respective officers, directors, employees,
affiliates, agents and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement
and performance of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower and its
Significant Subsidiaries or any of the Properties and the reasonable fees and
expenses of one legal counsel in connection with claims, actions or proceedings
by any Indemnitee against the Borrower under any Loan Document (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities resulted from the gross negligence or willful misconduct of such
Indemnitee.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Significant
Subsidiaries not to assert, and hereby waives and agrees to cause its
Significant Subsidiaries to waive, all rights for contribution or any other
rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  All amounts due under this
Section 10.5 shall be payable not later than 30 days after written demand
therefor, subject to the Borrower’s receipt of reasonably detailed invoices. 
Statements payable by the Borrower pursuant to this Section 10.5 shall be
submitted to Assistant Treasurer (Telephone No. (415) 817-8199/(415) 267-7000)
(Telecopy No. (415) 267-7265/7268), at the address of the Borrower set forth in
Section 10.2 with a copy to Chief Counsel, Corporate (Telephone No. (415)
817-8200) (Telecopy No. (415) 817-8225), at the address of the Borrower set
forth in Section 10.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent.  The
agreements in this Section 10.5 shall survive for two years after repayment of
the Loans and all other amounts payable hereunder.

                      10.6   Successors and Assigns; Participations and
Assignments.  (a)  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any affiliate of the Issuing Lender that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.6.

                       (b)  (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (each,
an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

                         (A)                         the Borrower, provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
Eligible Assignee that is an affiliate of any Lender party to this Agreement on
the Effective Date or, if an Event of Default has occurred and is continuing,
any other Person;


                         (B)                         the Administrative Agent,
provided that no consent of the Administrative Agent shall be required for an
assignment of any Commitment to an assignee that is a Lender (or an affiliate of
a Lender) with a Commitment immediately prior to giving effect to such
assignment; and

                         (C)                         each Issuing Lender,
provided that no consent of any Issuing Lender shall be required for any
assignment to an Eligible Assignee.


                       (ii)  Assignments shall be subject to the following
additional conditions:


                         (A)                         except in the case of an
assignment to a Lender, an Eligible Assignee that is an affiliate of any Lender
party to this Agreement on the Effective Date or an assignment of the entire
remaining amount of the assigning Lender’s Commitments or Loans, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) with respect to any
Lender party to this Agreement on the Effective Date, such amounts shall be
aggregated in respect of such Lender and any affiliate of such Lender that is an
Eligible Assignee;


                        (B)                         the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500; and


                         (C)                         the Assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an administrative
questionnaire.


                       (iii)  Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, from and after the effective date specified
in each Assignment and Assumption the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.5 but shall be subject to the
limitations set forth therein).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

                       (iv)  The Administrative Agent, acting for this purpose
as an agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, each
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

                       (v)  Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

                       (c)  (i)  Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant.  Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.

                       (ii)  Notwithstanding anything to the contrary herein, a
Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent to such greater payments.  Any Participant that is a Non-U.S.
Lender shall not be entitled to the benefits of Section 2.16 unless such
Participant complies with Section 2.16(d).

                       (d)  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

                       (e)  The Borrower, upon receipt of written notice from
the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

                       (f)  Notwithstanding the foregoing, any Conduit Lender
may assign any or all of the Loans it may have funded hereunder to its
designating Lender without the consent of the Borrower or the Administrative
Agent and without regard to the limitations set forth in Section 10.6(b).  Each
of the Borrower, each Lender and the Administrative Agent hereby confirms that
it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage, expense,
obligations, penalties, actions, judgments, suits or any kind whatsoever arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

                       (g)  Notwithstanding anything to the contrary in this
Section, none of the Agents, in their capacity as Lenders, will assign without
the consent of the Borrower, prior to the Effective Date, any of the Commitments
held by them on the date of this Agreement.

                      10.7   Adjustments; Set‑off.  (a)  Except to the extent
that this Agreement expressly provides for payments to be allocated to a
particular Lender, if any Lender (a “Benefitted Lender”) shall receive any
payment of all or part of the Obligations owing to it hereunder, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set‑off,
pursuant to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender hereunder, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender hereunder, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

                       (b)  In addition to any rights and remedies of the
Lenders provided by law, including other rights of set-off, each Lender shall
have the right, without prior notice to the Borrower, any such notice being
expressly waived by the Borrower to the extent permitted by applicable law, upon
any amount becoming due and payable by the Borrower hereunder (whether at the
stated maturity, by acceleration or otherwise), after any applicable grace
period, to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch, affiliate or
agency thereof to or for the credit or the account of the Borrower.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

                      10.8   Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature page
of this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

                      10.9   Severability.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

                      10.10   Integration.  This Agreement and the other Loan
Documents represent the entire agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

                      10.11   Governing Law.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

                      10.12   Submission To Jurisdiction; Waivers.  The Borrower
hereby irrevocably and unconditionally:

                       (a)  submits for itself and its property in any legal
action or proceeding relating to this Agreement and the other Loan Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non‑exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof;

                       (b)  consents that any such action or proceeding may be
brought in such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

                       (c)  agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the
Borrower at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

                       (d)  agrees that nothing herein shall affect the right to
effect service of process in any other manner permitted by law or shall limit
the right to sue in any other jurisdiction; and

                       (e)  waives, to the maximum extent not prohibited by law,
any right it may have to claim or recover in any legal action or proceeding
relating to this Agreement or any other Loan Document any special, exemplary,
punitive or consequential damages.

                      10.13   Acknowledgments.  The Borrower hereby acknowledges
that:

                       (a)  it has been advised by counsel in the negotiation,
execution and delivery of this Agreement and the other Loan Documents;

                       (b)  neither the Administrative Agent nor any Lender has
any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

                       (c)  no joint venture is created hereby or by the other
Loan Documents or otherwise exists by virtue of the transactions contemplated
hereby among the Lenders or among the Borrower and the Lenders.

                      10.14   Confidentiality.  Each of the Administrative Agent
and each Lender agrees to keep confidential in accordance with such party’s
customary practices (and in any event in compliance with applicable law
regarding material non-public information) all non-public information provided
to it by the Borrower, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof, (b) subject to
an agreement to comply with the provisions of this Section or substantially
equivalent provisions, to any actual or prospective Transferee or any direct or
indirect counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates (as long as
such attorneys, accountants and other professional advisors are subject to
confidentiality requirements substantially equivalent to this Section), (d) upon
the request or demand of any Governmental Authority, (e) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, or (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document,
provided that, in the case of clauses (d), (e) and (f) of this Section 10.14,
with the exception of disclosure to bank regulatory authorities, the Borrower
(to the extent legally permissible) shall be given prompt prior notice so that
it may seek a protective order or other appropriate remedy.

                      10.15   WAIVERS OF JURY TRIAL.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

                      10.16   Releases of Senior Bond.  (a)  Notwithstanding
anything to the contrary herein or in any other Loan Document, upon the
occurrence of the Release Date, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender) to promptly surrender to or upon the order of the Borrower the Senior
Bond then held by the Administrative Agent, in accordance with the terms of the
Bond Delivery Agreement.

                       (b)  The Administrative Agent shall promptly surrender to
or upon the order of the Borrower the Senior Bond then held by the
Administrative Agent at such time as (i) the Loans, the Reimbursement
Obligations and any interest or fees payable to the Lenders or the
Administrative Agent hereunder shall have been paid in full, (ii) all other
amounts then due and payable by the Borrower to the parties hereto under the
Loan Documents shall have been paid in full, and (iii) the Commitments have been
terminated and the Letters of Credit have terminated or expired.

                      10.17   USA Patriot Act.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will a

--------------------------------------------------------------------------------

llow such Lender to identify the Borrower in accordance with the Act.




                    IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

                                                            

PACIFIC GAS AND ELECTRIC COMPANY

                       

         

By:  /s/  Kent M. Harvey________________

       Name:  Kent M. Harvey

       Title:    Senior Vice President – Chief 
                  Financial Officer and Treasurer

                        

       

CITICORP NORTH AMERICA, INC., as
Administrative Agent and as a Lender

       

         

By:  /s/  Carolyn A. Kee__________________

       Name:   Carolyn A. Kee

       Title:     Vice President

       

      

JPMORGAN CHASE BANK, N.A., as Issuing
Lender and as a Lender

         

     

            

By:  /s/  Thomas Casey__________________

        Name:  Thomas Casey

        Title:     Vice President


                                                           

BARCLAYS BANK PLC

                            

     

By:  /s/  Sydney G. Dennis                    

       Name:   Sydney G. Dennis

       Title:     Director


                                                                 

BNP PARIBAS

           

By:  /s/  Mark A. Renaud         

       Name:  Mark A. Renaud

       Title:    Managing Director

           

By:  /s/  Francis J. DeLaney      

       Name:  Francis J. DeLaney

       Title:    Managing Director

 

 

                                                                 

DEUTSCHE BANK AG NEW YORK BRANCH

           

By:  /s/  Richard Henshall         

     Name:   Richard Henshall

     Title:     Director

           

           

By:  /s/  David J. Bell   

       Name:   David J. Bell

       Title:     Managing Director


                                                                 

ABN AMRO BANK N.V.

           

By:  /s/  John D. Reed  

       Name:   John D. Reed

       Title:     Director                                       

      

By:  /s/  Todd D. Vaubel          

        Name:   Todd D. Vaubel

       Title:      Assistant Vice President


                                                                 

LEHMAN BROTHERS BANK, FSB

           

By:  /s/  Gary T. Taylor

       Name:   Gary T. Taylor

       Title:     Senior Vice President


                                                                 

MELLON BANK, N.A.

           

By:  /s/  Richard A. Matthews  

       Name:   Richard A. Matthews

       Title:     First Vice President


                                                                 

ROYAL BANK OF CANADA

           

By:    /s/  John D. Reed

  By:  /s/  Linda M. Stephens    

         Name:   Linda M. Stephens

         Title:     Authorized Signatory


                                                                 

THE BANK OF NEW YORK

           

By:  /s/  Jesus Williams 

       Name:   Jesus Williams

       Title:      Vice President


                                                                 

THE BANK OF NOVA SCOTIA

           

By:  /s/  Thane Rattew  

       Name:   Thane Rattew

       Title:     Managing Director


                                                                 

UBS LOAN FINANCE LLC

           

By:  /s/  Edward Gripps           

       Name:   Edward Gripps

       Title:     Director

       

By:  /s/  Joselin Fernandes        

       Name:   Joselin Fernandes

       Title:     Associate Director


                                                                 

UNION BANK OF CALIFORNIA, N.A.

           

By:  /s/  Dennis G. Blank          

       Name:   Dennis G. Blank

       Title:      Vice President


                                                                 

KBC BANK N.V.

           

By:  /s/  Jean-Pierre Diels         

       Name:    Jean-Pierre Diels

       Title:      First Vice President

          

By:  /s/  Eric Raskin     

       Name:   Eric Raskin

       Title:     Vice President


                                                                 

MORGAN STANLEY BANK

           

By:  /s/  Daniel Twenge

       Name:   Daniel Twenge

       Title:     Vice President


                                                                 

WILLIAM STREET COMMITMENT CORPORATION (Recourse only to assets of William Street
Commitment Corporation)

           

By:  /s/  Manda D’Agata          

       Name:   Manda D’Agata

       Title:     Assistant Vice President

--------------------------------------------------------------------------------


COMMITMENTS

Lender

Commitment

Citicorp North America, Inc.

$93,000,000.00

JPMorgan Chase Bank, N.A.

$93,000,000.00

Barclays Bank PLC

$80,000,000.00

BNP Paribas

$80,000,000.00

Deutsche Bank AG New York Branch

$80,000,000.00

ABN Amro Bank N.V.

$62,000,000.00

Lehman Brothers Bank, FSB

$62,000,000.00

Mellon Bank, N.A.

$62,000,000.00

Royal Bank of Canada

$62,000,000.00

The Bank of New York

$62,000,000.00

The Bank of Nova Scotia

$62,000,000.00

UBS Loan Finance LLC

$62,000,000.00

Union Bank of California, N.A.

$62,000,000.00

KBC Bank, NV

$26,000,000.00

Morgan Stanley Bank

$26,000,000.00

William Street Commitment Corporation

$26,000,000.00

Total

$1,000,000,000.00